                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12    JAMES WEST,                                        Case No. 17-CV-00238-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          ORDER GRANTING DEFENDANTS’
                                                                                           MOTION FOR SUMMARY JUDGMENT
                                  14            v.
                                                                                           Re: Dkt. Nos. 180, 202, 203
                                  15    PALO ALTO HOUSING CORPORATION,
                                        et al.,
                                  16
                                                       Defendants.
                                  17

                                  18          Plaintiff James West (“Plaintiff”), proceeding pro se, brings suit against Defendants Palo
                                  19   Alto Housing Corporation (“PAHC”), PAHC Management and Services Corporation (“PAHC
                                  20   Management”), PAHC Apartments Inc. (“Barker Hotel”), Alma Place Associates LP (“Alma
                                  21   Place”), Candice Gonzalez, Georgina Mascarenhas, April Fields, James Quinn, Jocelyn Harrison,
                                  22   and Evangeline Granadosin (collectively, “Defendants”). Plaintiff’s causes of action arise from
                                  23   his tenancies at the Barker Hotel and Alma Place, two apartments that provide low-income
                                  24   housing. Before the Court is Defendants’ motion for summary judgment. Plaintiff filed a late,
                                  25   two-page opposition to Defendants’ motion that cites no evidence. Having considered the
                                  26   submissions of the parties, the relevant law, and the record in this case, the Court hereby
                                  27   GRANTS Defendants’ motion for summary judgment.
                                  28                                             1
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               Plaintiff is an African-American male who resided at the Barker Hotel between December
                                   3
                                       2008 and July 2011 and at Alma Place between July 2011 and April 2015. ECF No. 77 (“TAC”)
                                   4
                                       at ¶ 4. Both the Barker Hotel and Alma Place are low-income housing complexes in Palo Alto,
                                   5
                                       California. Id.
                                   6
                                               Defendant PAHC is a private California non-profit corporation. ECF No. 180-12,
                                   7
                                       Declaration of Georgina Mascarenhas (“Mascarenhas Decl.”),¶ 2. Defendant PAHC Management
                                   8
                                       is a private California non-profit corporation that managed both the Barker Hotel and Alma Place,
                                   9
                                       and is affiliated with Defendant PAHC. Id. at ¶ 3; ECF No. 181-1, Ex. A at 6. Defendant
                                  10
                                       Mascarenhas is currently Vice President of Property Management for PAHC Management.
                                  11
                                       Masacarenhas Decl. at ¶ 1.
                                  12
Northern District of California




                                               Defendant Barker Hotel owned the Barker Hotel while Plaintiff was a tenant there from
 United States District Court




                                  13
                                       2008 to 2011, and Defendant Barker Hotel leased Plaintiff his apartment unit. Id. Mascarenhas
                                  14
                                       Decl. at ¶ 4. Defendant Quinn was a site manager at the Barker Hotel during Plaintiff’s tenancy.
                                  15
                                       ECF No. 181, Ex. B, Deposition of James West (“West Depo.”) at 137:5-22; see also TAC at ¶ 15.
                                  16
                                               Defendant Alma Place is a California limited partnership that owned Alma Place while
                                  17
                                       Plaintiff was a resident at Alma Place, and that leased Plaintiff his unit. Mascarenhas Decl. at ¶ 5.
                                  18
                                       Defendant Harrison was assistant property manager at Alma Place, id. at ¶ 12, and Defendant
                                  19
                                       Fields was property manager at Alma Place, id. at ¶ 13. Defendant Granadosin was Defendant
                                  20
                                       Fields’ supervisor. ECF No. 181-1, Ex. D. Defendant Gonzalez worked at PAHC Management.
                                  21
                                       Mascarenhas Decl. at ¶ 4. Defendants Barker Hotel and Alma Place are subsidiaries of Defendant
                                  22
                                       PAHC. ECF No. 181-1, Ex. A at 6.
                                  23
                                               1. Plaintiff’s Tenancy at the Barker Hotel from 2008 to 2011
                                  24
                                               Plaintiff resided at the Barker Hotel from December 2008 to July 2011. TAC ¶ 4. There is
                                  25
                                       little information in the record about Plaintiff’s tenancy at the Barker Hotel. Defendants’
                                  26
                                       submissions with their motion for summary judgment focus largely on Plaintiff’s tenancy at Alma
                                  27

                                  28                                                     2
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   Place, and Plaintiff attached no evidence to his late opposition. Accordingly, to provide some

                                   2   background on Plaintiff’s Barker Hotel tenancy, the Court discusses the allegations in Plaintiff’s

                                   3   TAC, although the Court does not assume their truth. Fed. R. Civ. P. 56(e) (in opposing a motion

                                   4   for summary judgment, the non-moving party must go beyond the pleadings and, by its own

                                   5   affidavits or discovery, “set forth specific facts showing that there is a genuine issue for trial”).

                                   6          In Plaintiff’s TAC, Plaintiff alleges that when Plaintiff inquired about renting a unit at the

                                   7   Barker Hotel, Defendant Quinn “informed Plaintiff that there was very little criminal activity in

                                   8   this area of Palo Alto and only mentioned the occasional noise from a restaurant across the street.”

                                   9   TAC at ¶ 21. Plaintiff also alleges that Defendant Quinn only permitted Plaintiff to view units on

                                  10   the second floor of the Barker Hotel, whereas “[t]he first floor unit were all occupied by white

                                  11   tenants.” Id. at ¶ 75.

                                  12          Plaintiff moved into Unit 19 at the Barker Hotel on December 16, 2008. Id. at ¶ 33.
Northern District of California
 United States District Court




                                  13   Plaintiff alleges that when he met with Defendant Quinn on December 24, 2008 to sign his lease,

                                  14   “Defendant [Quinn] became impatient and began to yell at Plaintiff and insisted that Plaintiff sign

                                  15   the rental agreement.” Id. at ¶ 37. Plaintiff alleges that he called the PAHC main number and

                                  16   spoke to Defendant Granadosin about Defendant Quinn’s behavior. Id. at ¶ 40. Plaintiff alleges

                                  17   that his relationship with Defendant Quinn became increasingly hostile, and that on one occasion

                                  18   in July 2009 Defendant Quinn “intentionally assault [sic] me by kicking me in the leg.” Id. at ¶

                                  19   46.

                                  20          Across the street from the Barker Hotel was the B412 nightclub, which, according to

                                  21   Plaintiff, “attracted a large loud and rowdy ground [sic] of night club goers.” Id. at ¶ 56. In July

                                  22   2009, Plaintiff attended a Palo Alto City Council meeting to complain about the noise from B412.

                                  23   Id. at ¶ 59. After the meeting, a Palo Alto police officer visited Plaintiff to discuss Palo Alto’s

                                  24   noise ordinance and told Plaintiff that the police department “was not going to do anything about

                                  25   the noise.” Id. at ¶ 61. Eventually, the B412 nightclub closed. Id. at ¶ 64.

                                  26          Plaintiff also alleges that Defendant Barker Hotel and Defendant Quinn withheld tenant

                                  27   mail on occasion. Id. at ¶ 77. In February 2011, Plaintiff complained to his congressional

                                  28                                                       3
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   representative about the mail issues. Id.

                                   2          Sometime before July 2011, when a unit became available at Alma Place, Plaintiff inquired

                                   3   about moving to Alma Place. Mascarenhas Decl. at ¶ 7. Plaintiff asked if he could move into

                                   4   Alma Place by the end of July 2011, but maintain tenancy at the Barker Hotel into August without

                                   5   paying rent at the Barker Hotel, so that Plaintiff could gradually move his possessions from the

                                   6   Barker Hotel to Alma Place. Id. Defendant Mascarenhas denied Plaintiff’s request to remain at

                                   7   the Barker Hotel without paying August rent, but permitted Plaintiff to stay in his Barker Hotel

                                   8   unit until August 3, 2011. Id.

                                   9          2. Tenancy at Alma Place from 2011 to 2015

                                  10          Plaintiff moved into Alma Place on July 30, 2011. ECF No. 181-1, Mascarenhas Decl.,

                                  11   Ex. B (Plaintiff’s resident ledger). Plaintiff leased Unit 221 at Alma Place in exchange for

                                  12   monthly rent of $485. Id.; see also Glaessner Decl., Ex. J (lease agreement between Plaintiff and
Northern District of California
 United States District Court




                                  13   Defendant Alma Place). Plaintiff resided at Alma Place until April 2015. Mascarenhas Decl. ¶ 5.

                                  14                  a. After Plaintiff Complained About Noise in 2014, Defendants Offered to
                                  15                     Move Plaintiff to a Different Unit, but Plaintiff Did Not Accept the Offer
                                              During his tenancy at Alma Place, Plaintiff complained several times about noise from
                                  16
                                       various other tenants. First, Plaintiff testified that he complained several times that the tenant
                                  17
                                       living below Plaintiff in Unit 121 made excessive noise: “I know I complained multiple times.
                                  18
                                       My best estimate would be six, seven.” West Depo. 251:1-9. That tenant moved out of Unit 121
                                  19
                                       approximately a year and a half before Plaintiff left Alma Place. Id. at 251:21-252:7.
                                  20
                                              Second, Plaintiff testified that at one point an unidentified tenant in the building was
                                  21
                                       yelling racial slurs. Id. at 171:18-24. After Plaintiff reported the incident to Defendant Harrison,
                                  22
                                       Defendant Alma Place issued a lease violation to the tenant: “[Defendant Harrison] told me that
                                  23
                                       she knew who it was, and that I think they had issued a lease violation, that other tenants had
                                  24
                                       heard these comments and statements, and that they were addressing it.” Id. at 174:20-24.
                                  25
                                              Third, Plaintiff testified that he made two complaints about noise from an upstairs tenant.
                                  26
                                       On one afternoon in September 2014, Plaintiff testified, the tenant in the unit above Plaintiff’s
                                  27

                                  28                                                      4
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   “had his window open, and he had his television up very loudly. And I could hear it as though as I

                                   2   was in the room with him.” West Depo. at 159:20-23. Plaintiff conceded that the incident did not

                                   3   occur during Alma Place’s quiet hours, which ran from the late evening to early morning. Id. at

                                   4   160:7-9. Plaintiff reported the noise to Defendant Harrison, who said that she would not

                                   5   investigate because quiet hours were not in effect. Id. at 160:10-13.

                                   6          On another occasion, the tenant in the unit above Plaintiff’s made noise because, according

                                   7   to Plaintiff, “I believe [the tenant] was disassembling the bed and constructing his own bed in the

                                   8   unit.” Id. at 258:23-259:3. Plaintiff testified that Defendant Harrison “issued a lease violation and

                                   9   had given instructions for the – for the tenant in 321 to not wear shoes when he was in the unit.”

                                  10   Id. at 285:9-13.

                                  11          At some point later, Defendant Fields offered to move Plaintiff to a unit on the third floor

                                  12   to address Plaintiff’s complaints about overhead noise: “[A]t some point I did make a decision
Northern District of California
 United States District Court




                                  13   about whether I wanted to move into or transfer into the unit that I was showed in the lower 300s.”

                                  14   Id. at 267:3-5. Plaintiff “decided I did not want to move into that unit.” Id. at 267:12-14. Plaintiff

                                  15   testified that the unit “was not in completed repair form, and it was very hot. And so it had all

                                  16   these undesirable features to it that was – made it of no interest to me.” Id. at 269:9-11.

                                  17          Later in 2014, Defendants made further transfer offers to Plaintiff. On September 8, 2014,

                                  18   Defendant Fields wrote that Defendant Fields wished to offer Plaintiff an opportunity to move to a

                                  19   renovated unit to address Plaintiff’s complaints about overhead noise:

                                  20          Dear Mr. West,
                                  21
                                              I would like to speak with you in person about a possible transfer of units from 221
                                  22          to the next available remodeled unit on the third floor. I offer it to you as a second
                                              opportunity for a transfer both as a solution to your problem with noise in the unit
                                  23          above you and as an opportunity for you to enjoy the benefits of a newly remodeled
                                              unit. . . . Stop by the office, or email me and let me know what time might work
                                  24
                                              best for you to meet.
                                  25
                                              Thank you,
                                  26
                                              April Fields
                                  27          Senior Manager, Alma Place
                                  28                                                     5
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   Glaessner Decl., Ex. L.

                                   2           On September 29, 2014, Defendant Fields wrote to Plaintiff to follow up on whether

                                   3   Plaintiff was interested in a third floor unit: “We have yet to begin the renovation on the unit 314

                                   4   but I wanted to check in with you on whether or not you are interested in this solution to the

                                   5   problem of overhead noise with a transfer to 314.” Glaessner Decl., Ex. M. Defendant Fields

                                   6   continued: “You have seen other remodeled units, in fact, I offered you the very first remodeled

                                   7   unit when I offered you unit 309.” Id. Finally, Defendant Fields asked Plaintiff to respond if he

                                   8   was interested: “Please let me know your position relative to this change as a solution to your

                                   9   request that I take action in response to the overhead noise complaints you brought to my

                                  10   attention.” Id.

                                  11           On October 2, 2014, Plaintiff wrote a letter in response to Defendant Fields’ September 29,

                                  12   2014 letter, and said that he had questions and concerns about Unit 314: “I am interested in the
Northern District of California
 United States District Court




                                  13   transfer option to 314 but I have questions and concerns.” Glaessner Decl., Ex. N (emphasis in

                                  14   original). Plaintiff listed six questions:

                                  15           -   How will the transfer affect my current rental arrangements at Alma Place-
                                  16               PAHC?
                                               -   When will the unit be available?
                                  17           -   Will I be given ample time and notice to move? (if I were to move)?
                                               -   Is it possible to get dark colored restraint/stain restraint carpet?
                                  18           -   Will I be able to view the unit once it is completed?
                                               -   Any other available 3rd Floor unit?
                                  19
                                       Id.
                                  20
                                               On Friday, October 3, 2014, Defendant Fields wrote a letter back to Plaintiff, and
                                  21
                                       responded to Plaintiff’s six questions as follows:
                                  22

                                  23           •   The transfer will have no effect on your current rental arrangement at Alma
                                                   Place. It was planned with that point in mind.
                                  24           •   It will take approximately 1 week if the vendors are all available for the
                                                   selected dates. I plan to begin on Monday October 6.
                                  25           •   You may begin preparations right away with the one week of
                                  26               vendor/maintenance activity in mind. We will let you know the actual transfer
                                                   ready date by giving you a key to the unit. You will return your unit key when
                                  27               you have completed your relocation within a reasonable timeframe.

                                  28                                                        6
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                              •   The carpet selections are stain resistant and are not negotiable for change of
                                   1
                                                  color.
                                   2          •   You may view the unit once it is complete.
                                              •   There are other units on the third floor at a higher rental rate. You may take
                                   3              interest in another unit but will be expected to pay the rental rate assigned to
                                                  that unit.
                                   4
                                       Glaessner Decl., Ex. O.
                                   5
                                              Defendant Fields asked if Plaintiff was willing to commit to renting Unit 314: “I would
                                   6
                                       appreciate a commitment from you to accept the offer of transfer by Sunday by 4 pm. . . . If I do
                                   7
                                       not hear from you by 4pm on Sunday we will make other arrangements to fill the unit.” Id.
                                   8
                                              Plaintiff wrote a letter back to Defendant Fields on October 5, 2014. West Depo. at 321:3-
                                   9
                                       14. Plaintiff stated that he would commit to renting Unit 314 only if Defendants would permit
                                  10
                                       Plaintiff to reside in the unit for 24-48 hours and then decide whether he would stay:
                                  11

                                  12          I’m willing to commit to transferring to Unit 314 conditioned upon my being able
Northern District of California




                                              to view, examine, and tour the completely remodeled unit, to occupy Unit 314 in its
 United States District Court




                                  13          entirety, and after viewing, I’d be given a reasonable amount of time, 24 to 48
                                              hours, to indicate my acceptance of the unit and proceed with my moving
                                  14          arrangements.
                                  15   Id. at 321:6-12. Defendants’ response to Plaintiff’s proposal is not in the record.

                                  16          On October 19, 2014, Defendant Fields wrote another letter to Plaintiff stating that

                                  17   renovation work on Unit 314 had begun and asking if Plaintiff was still interested in the unit: “I

                                  18   would like to speak with you in person about the offer of transfer to 314.” Glaessner Decl., Ex. P.

                                  19   Defendant Fields asked Plaintiff to respond if Plaintiff was interested: “Please plan to meet with

                                  20   me at your earliest convenience. If you are declining the offer, there is no need to schedule a

                                  21   meeting.” Id.

                                  22          Plaintiff testified that Plaintiff did not respond to Defendant Fields’ request to meet: “I

                                  23   didn’t feel it was necessary to meet with her at this point because the work to renovate the unit

                                  24   hadn’t begun, it hasn’t been completed, there is nothing for me to view.” West Depo. at 327:18-

                                  25   21. Plaintiff could not otherwise remember if he responded to Defendant Fields’ October 19, 2014

                                  26   email. Id. at 328:10-16. Eventually, a white male tenant moved into Unit 314. Id. at 333:4-24.

                                  27                   b. Plaintiff Complained About Mail Delivery

                                  28                                                     7
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1           On several occasions, Plaintiff complained to Defendant Harrison and Defendant Fields

                                   2   about issues related to mail delivery at Alma Place. West Depo. at 76:16-77:11.

                                   3                   c. Plaintiff’s December 2014 Failure to Pay Rent and Ensuing Move-Out
                                   4                      Agreement
                                               Plaintiff stopped paying rent to Defendant Alma Place in December 2014. Mascarenhas
                                   5
                                       Decl. at ¶ 11; see also Mascarenhas Decl., Ex. B (Plaintiff’s resident ledger as of January 2015
                                   6
                                       showing that Plaintiff failed to pay rent for December 2014 and January 2015).
                                   7
                                               On December 8, 2014, Defendant Harrison issued Plaintiff a three-day notice that Plaintiff
                                   8
                                       had failed to pay his December 2014 rent. Glaessner Decl., Ex. K (copy of notice). The notice
                                   9
                                       stated that as a result of Plaintiff’s failure to pay rent, Plaintiff was “in violation of the terms of
                                  10
                                       [his] rental agreement.” Id. At his deposition, Plaintiff conceded that Plaintiff did not pay rent in
                                  11
                                       December 2014. West Depo. 218:22-24, 219:22-25. Plaintiff testified that he told Defendant
                                  12
Northern District of California
 United States District Court




                                       Alma Place via an email that “there were ongoing noise issues, and I was seeking a solution to
                                  13
                                       those e-mails prior” to paying rent, although that email is not in the record. Id. at 220:7-17.
                                  14
                                               On January 26, 2015, Plaintiff and Alma Place settled the rent dispute. Mascarenhas Decl.,
                                  15
                                       Ex. D. In the settlement, Defendants agreed not to pursue Plaintiff’s past-due rent and Plaintiff
                                  16
                                       agreed to vacate his unit by April 10, 2015. Mascarenhas Decl. ¶ 11.
                                  17
                                               After the agreement between Plaintiff and Defendant Alma Place, Defendant Harrison
                                  18
                                       wrote a letter to Defendant Fields and Defendant Granadosin “to express the great amount of
                                  19
                                       harassment and discomfort” Defendant Harrison had experienced from Plaintiff. Mascarenhas
                                  20
                                       Decl., Ex. C. For example, Defendant Harrison wrote that “James West has threatened to call
                                  21
                                       lawyers at the mention of anything he is unpleased with” and “has knocked on my front door for
                                  22
                                       non-emergency related items late into the evenings on more than one occasion.” Id. On March 6,
                                  23
                                       2015, Defendant Fields wrote a letter to Defendant Granadosin complaining that after the
                                  24
                                       agreement, Plaintiff had engaged in “growing antagonism,” and that Plaintiff’s “intimidation of
                                  25
                                       and interference with management has sown hostility in the community and has caused staff to
                                  26
                                       feel unsafe, threatened, intimidated, and undermined which prevents management from achieving
                                  27

                                  28                                                        8
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   the greater good.” Mascarenhas Decl., Ex. D.

                                   2                   d. Stairway Access Complaint

                                   3          In January 2015, Defendant PAHC Management installed locks in a stairwell that led from

                                   4   the Alma Place garage to the residential floors. Mascarenhas Decl. at ¶ 14; see West Depo. at

                                   5   58:25-59:1 (“So the stairwells that I’m referring to are inside the garage.”). A person could still

                                   6   enter the stairwell from the garage, but could not enter the residential floors from the stairwell

                                   7   without a key to that floor, which all tenants had. Mascarenhas Decl. at ¶ 14; West Depo. 59:1-16.

                                   8   According to Defendant Mascarenhas, PAHC Management installed the locks as a “safety

                                   9   measure we felt was necessary for building and tenant security since the garage roll-up door was

                                  10   broken or inoperable multiple times in 2013-2014.” Mascarenhas Decl. at ¶ 14.

                                  11          On March 29, 2015, Plaintiff wrote a letter to Defendant Fields requesting removal of the

                                  12   locks. ECF No. 180-9, Ex. F (copy of Plaintiff’s letter). In the letter, Plaintiff requested a
Northern District of California
 United States District Court




                                  13   “reasonable accommodation of my disability.” Id. at 1. Plaintiff did not specify his disability:

                                  14   “As you know from the annual re-certification that I receive disability income and thus, I am a

                                  15   person with a disability.” Id. Plaintiff complained in the letter that his unspecified disability

                                  16   “makes it difficult to use the buildings [sic] ‘slow moving elevator’, especially when it is

                                  17   crowded.” Id. Plaintiff also complained about a March 18, 2015 incident in which an Alma Place

                                  18   desk clerk held the elevator for several minutes to assist another tenant. Id.; see West Depo.

                                  19   68:19-69:24 (testifying that the clerk held the elevator for “four, five, six minutes” for another

                                  20   tenant while Plaintiff was waiting to ride to his floor).

                                  21          In the letter, Plaintiff asked Defendant Fields to disable the locks in the garage stairwell:

                                  22   “Because of my disability, I require a change to the following policy, practice, rule or service in

                                  23   order to fully utilize housing: that I be allowed to enter, exit and access my unit on the 2nd Floor by

                                  24   using the back stairwell and that the locks on that door be disable [sic] to permit this.” Glaessner

                                  25   Decl., Ex. F.

                                  26          At his deposition, Plaintiff conceded that the Alma Place garage gate had been broken

                                  27   three or four times by November 2013. West Depo. 238:17-25. Plaintiff also conceded that

                                  28                                                      9
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   Plaintiff had told Defendant Fields and Defendant Harrison on one occasion that Plaintiff was

                                   2   concerned that the “broken gate allows for unauthorized access to all areas of the building at all

                                   3   times during the day or night.” Id. at 239:2-8.

                                   4                  e. Plaintiff’s Request to Extend His Move-Out Date by Three Months

                                   5          On March 30, 2015, Plaintiff requested an extension of his April 10, 2015 move-out date.

                                   6   Plaintiff and Defendants had agreed to the April 10, 2015 move-out date in the January 26, 2015

                                   7   settlement reached after Plaintiff failed to pay rent. Mascarenhas Decl. at ¶ 11.

                                   8          Plaintiff requested the extension via a letter addressed to Steven Naumchik, an attorney for

                                   9   Defendant Alma Place. ECF No. 180-10, Glaessner Decl., Ex. G (copy of Plaintiff’s letter).

                                  10   Plaintiff stated in the letter that in February 2015, “I was diagnosed with a Viral Respiratory

                                  11   Infection (VRI) that lasted aprx. 21 days. The VRI along with my existing disability substantially

                                  12   impaired my ability to plan, search and make arrangements to move out.” Id. Plaintiff requested a
Northern District of California
 United States District Court




                                  13   new move-out date of July 10, 2015: “Therefore, I am requesting a change of the move out date to

                                  14   Friday, July 10, 2015 by 5pm.” Id. Plaintiff conceded at his deposition that he never identified

                                  15   his disability to Defendants: “I never told them what my disability was.” West Depo. at 31:20-24.

                                  16          Plaintiff testified that he attempted to get a letter to support his move-out extension request

                                  17   from a “Dr. John,” but Plaintiff never obtained such a letter. Id. at 37:5-38:12. Plaintiff also

                                  18   testified that he received treatment for the respiratory infection at the University of California San

                                  19   Francisco Urgent Care Center (“UCSF”) beginning in February 2015. Id. at 39:3-23. According

                                  20   to Plaintiff, Naumchik, the attorney for Defendant Alma Place, rejected Plaintiff’s request to

                                  21   extend his move-out date by written email. West Depo. 36:13-18.

                                  22          Around the same time, Defendant Fields provided Plaintiff PAHC forms that Plaintiff was

                                  23   to complete if Plaintiff wished to request a reasonable accommodation. West Depo. at 201:13-21.

                                  24   On April 1, 2015, Defendant Fields gave Plaintiff a form on PAHC Management and Services

                                  25   letterhead titled “Certification of Need for Special Reasonable Accommodation or Special Unit.”

                                  26   Glaessner Decl., Ex. I (copy of form). Plaintiff signed the form and dated it, but did not complete

                                  27   the form, did not identify his disability, and did not have a doctor complete the certification, which

                                  28                                                     10
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   includes a field for a medical professional to check whether the tenant “has a disability as defined

                                   2   below.” Id. at 1. Defendant Fields also gave Plaintiff a form titled “Request for a Reasonable

                                   3   Accommodation” on PAHC Management and Services letterhead, but Plaintiff did not complete

                                   4   that form. Id. at 3 (copy of form). Plaintiff moved out of Alma Place on April 10, 2015.

                                   5   Mascarenhas Decl. at ¶ 14.

                                   6          3. Plaintiff’s HUD Complaint

                                   7          On October 28, 2014, Plaintiff filed a housing discrimination complaint with the United

                                   8   States Department of Housing and Urban Development (“HUD”). ECF No. 181-1, Mascarenhas

                                   9   Decl., Ex. A at 1 (HUD’s resolution of Plaintiff’s complaint). Plaintiff’s HUD complaint

                                  10   concerned some of the events at Alma Place described above, primarily Plaintiff’s noise

                                  11   complaints. Id. at 5–6. Plaintiff specifically complained that Defendants discriminated against

                                  12   Plaintiff and retaliated against Plaintiff in violation of the Fair Housing Act. Id. at 4. Plaintiff also
Northern District of California
 United States District Court




                                  13   alleged violations of the Rehabilitation Act and Title VI of the Civil Rights Act of 1964, but HUD

                                  14   determined that those statutes “were inapplicable because the subject property was not a recipient

                                  15   of federal funds.” Id. at 5.

                                  16          During the HUD investigation, Defendant Alma Place offered Plaintiff another opportunity

                                  17   for Plaintiff to move to Unit 314, “provided that [Plaintiff] accept by close of business on

                                  18   12/2/14.” Id. at 11. According to HUD, “at around 5:25 p.m. on 12/2/14 the complainant

                                  19   [Plaintiff] emailed a conditional acceptance premised on multiple prerequisites.” Id. Accordingly,

                                  20   Defendant Alma Place’s offer expired “when [Plaintiff] did not accept within a timely manner,

                                  21   and the unit was offered to another applicant on 12/3/14.” Id.

                                  22          On January 15, 2015, after an investigation, HUD issued a finding of no reasonable cause

                                  23   on Plaintiff’s allegations against Defendants. Id. at 12.

                                  24      B. Procedural History
                                  25          On January 17, 2017, Plaintiff, proceeding pro se, filed his original complaint and an

                                  26   application to proceed in forma pauperis (“IFP”). ECF Nos. 1–2. On February 2, 2017, Plaintiff

                                  27   declined magistrate judge jurisdiction. ECF No. 5. That same day, Magistrate Judge Nathanael

                                  28                                                      11
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   Cousins granted Plaintiff’s IFP application and issued a report and recommendation

                                   2   recommending dismissal of Plaintiff’s original complaint with leave to amend because the original

                                   3   complaint “provide[d] no facts to support” the claims in the complaint. ECF No. 6 at 2.

                                   4          On February 9, 2017, the instant case was reassigned to the undersigned judge. ECF No.

                                   5   8. On April 17, 2017, the Court adopted Judge Cousins’ report and recommendation and

                                   6   dismissed Plaintiff’s original complaint with leave to amend. ECF No. 11. On May 9, 2017,

                                   7   Plaintiff filed a first amended complaint. ECF No. 15.

                                   8          On September 12, 2017, Defendants filed a motion to dismiss Plaintiff’s first amended

                                   9   complaint. ECF No. 57. Then, on October 3, 2017, Plaintiff filed a second amended complaint.

                                  10   ECF No. 66.

                                  11          On October 19, 2017, the parties filed a stipulation allowing Plaintiff to file a third

                                  12   amended complaint (“TAC”) by November 1, 2017, and allowing Defendants to respond to the
Northern District of California
 United States District Court




                                  13   TAC by November 30, 2017. ECF No. 69. On October 24, 2017, the Court granted the parties’

                                  14   stipulation and denied as moot Defendants’ motion to dismiss Plaintiff’s first amended complaint.

                                  15   ECF No. 73.

                                  16          On November 1, 2017, Plaintiff filed the TAC. See ECF No. 77. Plaintiff’s TAC lists

                                  17   several statutes and common law causes of action, but does not clearly identify the factual

                                  18   allegations relevant to each cause of action, or against which Defendant(s) Plaintiff brings each

                                  19   cause of action.

                                  20          Specifically, the TAC asserts causes of action for: (1) violation of the Fair Housing Act

                                  21   (“FHA”), 42 U.S.C. § 3604; (2) violation of the Rehabilitation Act, 29 U.S.C. § 794; (3) violation

                                  22   of Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d; (4) violation of the California Fair

                                  23   Employment and Housing Act (“FEHA”), Cal. Gov’t Code § 12955; (5) violation of California

                                  24   Government Code § 11135; (6) violation of 42 U.S.C. §§ 1981–83; (7) violation of 18 U.S.C. §§

                                  25   1701–03, 1708; (8) violation of California Penal Code § 530.5; (9) retaliation in violation of the

                                  26   FHA, 42 U.S.C. § 3617; (10) retaliation in violation of the FEHA, Cal. Gov’t Code § 12955(f);

                                  27   (11) disability discrimination in violation of the Americans with Disabilities Act (“ADA”), 42

                                  28                                                    12
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   U.S.C. §§ 12131 & 12133; (12) disability discrimination in violation of the FEHA; (13) disability

                                   2   discrimination in violation of the Unruh Civil Rights Act, Cal. Civ. Code § 51; (14) fraud and

                                   3   concealment; (15) breach of contract; (16) intentional and negligent infliction of emotional

                                   4   distress; (17) violation of the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof.

                                   5   Code § 17200 et seq.; (18) negligence based on “failure to prevent retaliation, train and

                                   6   supervise”; (19) negligence based on “failure to engage in reasonable accommodation

                                   7   discussions”; (20) breach of an implied covenant of good faith and fair dealing; and (21) violation

                                   8   of the Bane Act, Cal. Civ. Code § 52.1. TAC at ¶¶ 73–114.

                                   9          On November 2, 2017, the Court held an initial case management conference and set a

                                  10   case schedule. ECF No. 80. The Court set May 25, 2018 as the deadline for the parties to

                                  11   complete fact discovery. Id. at 2.

                                  12          On November 29, 2017, Defendants filed a motion to dismiss portions of Plaintiff’s TAC.
Northern District of California
 United States District Court




                                  13   ECF No. 83. Plaintiff opposed Defendants’ motion to dismiss on January 17, 2018, see ECF No.

                                  14   101, and Defendants filed a reply on January 24, 2018. ECF No. 103.

                                  15          On March 7, 2018, the Court granted in part and denied in part Defendants’ motion to

                                  16   dismiss portions of the TAC. ECF No. 109. The Court granted the following:

                                  17
                                          •   The individual Defendants’ motion to dismiss Plaintiff’s claims for breach of contract,
                                  18          breach of an implied covenant of good faith and fair dealing, negligence based on “failure
                                              to prevent retaliation, train, and supervise,” and negligence based on “failure to engage in
                                  19          reasonable accommodation discussions” for failure to state a claim, id. at 11–13;

                                  20      •   All Defendants’ motion to dismiss Plaintiff’s claim for fraud and concealment as time-
                                              barred by the statute of limitations, id. at 13–16;
                                  21

                                  22      •   Defendant Quinn’s motion to dismiss Plaintiff’s claims for violation of the FHA, FEHA,
                                              42 U.S.C. §§ 1981–83, UCL, Bane Act, and for intentional and negligent infliction of
                                  23          emotional distress, id. at 16–19;
                                  24
                                          •   Defendant Mascarenhas’s motion to dismiss Plaintiff’s claims for violation of the FHA,
                                  25          FEHA, 42 U.S.C. §§ 1981–83, UCL, Bane Act, and for intentional and negligent infliction
                                              of emotional distress, id. at 19–21;
                                  26
                                          •   Defendant Fields’s motion to dismiss Plaintiff’s causes of action for violation of the FHA,
                                  27          violation of the FEHA, violation of 42 U.S.C. §§ 1981–83, intentional and negligent
                                  28                                                  13
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                              infliction of emotional distress, and violation of the Bane Act, id. at 21–23; and
                                   1

                                   2      •   Defendants Gonzalez, Granadosin, and Harrison’s motion to dismiss Plaintiff’s causes of
                                              action for violation of the FHA and violation of the FEHA, id. at 23–28.
                                   3
                                              For all causes of action that the Court dismissed, the Court granted Plaintiff leave to
                                   4
                                       amend. Id. at 29–30.
                                   5
                                              The Court denied the following portions of Defendants’ motion to dismiss: (1) the
                                   6
                                       individual Defendants’ motion to dismiss Plaintiff’s cause of action for violation of the UCL; and
                                   7
                                       (2) Defendants’ motion to dismiss Plaintiff’s cause of action for violation of the UCL based on
                                   8
                                       violation of Palo Alto Municipal Code § 9.73. Id. at 13, 28.
                                   9
                                              On March 16, 2018, the Court appointed limited scope pro bono counsel to represent
                                  10
                                       Plaintiff at a settlement conference before Magistrate Judge Nathanael Cousins. ECF No. 111.
                                  11
                                              On April 9, 2018, Plaintiff filed a motion for leave to file a motion for reconsideration of
                                  12
Northern District of California




                                       the Court’s order dismissing portions of Plaintiff’s TAC. ECF No. 113. On that same date,
 United States District Court




                                  13
                                       Plaintiff also filed an administrative motion for an extension of time to file his fourth amended
                                  14
                                       complaint. ECF No. 114. On April 17, 2018, the Court denied Plaintiff’s motion for leave to file
                                  15
                                       a motion for reconsideration, but granted Plaintiff’s administrative motion for an extension of time
                                  16
                                       to file his fourth amended complaint. ECF No. 116. The Court set April 24, 2018 as the new
                                  17
                                       deadline for Plaintiff to file a fourth amended complaint. Id. at 4.
                                  18
                                              On April 18, 2018, the Court held a case management conference. ECF No. 118. In the
                                  19
                                       Court’s ensuing case management order, the Court extended Plaintiff’s deadline to file a fourth
                                  20
                                       amended complaint to April 27, 2018. Id. The Court also extended the deadline for the parties to
                                  21
                                       complete fact discovery from May 25, 2018 to December 21, 2018. Id. at 2. Finally, the Court
                                  22
                                       referred the case to the Federal Pro Se Program “to locate pro bono counsel for a limited-scope
                                  23
                                       appointment to prepare and defendant Mr. West for his deposition.” Id.
                                  24
                                              On April 30, 2018, Defendants filed a notice that Plaintiff had failed to file a fourth
                                  25
                                       amended complaint by the April 27, 2018 deadline. ECF No. 121. To this day, Plaintiff has never
                                  26
                                       filed a fourth amended complaint.
                                  27

                                  28                                                     14
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1          On May 1, 2018, the Court appointed Katherine Chao of Olivier Schreiber & Chao LLP to

                                   2   serve as pro bono counsel for Plaintiff, with Ms. Chao’s appointment “limited to preparing

                                   3   Plaintiff for, and defending Plaintiff at, his upcoming deposition.” ECF No. 122.

                                   4          On June 7, 2018, Plaintiff filed a motion for appointment of limited-scope pro bono

                                   5   counsel to assist Plaintiff with discovery. ECF No. 127. On June 22, 2018, Judge Cousins

                                   6   granted Plaintiff’s motion and expanded Ms. Chao’s appointment to include “the limited purpose

                                   7   of representing [Plaintiff] in responding to a motion to compel the production of documents.”

                                   8   ECF No. 135.

                                   9          On August 29, 2018, Judge Cousins ruled that certain of Plaintiff’s medical information

                                  10   would be designated “confidential,” rather than “highly confidential attorneys’ eyes only,”

                                  11   because Plaintiff’s medical information is at issue in the case. ECF No. 146.

                                  12          On September 12, 2018, Plaintiff, through his limited-scope counsel Ms. Chao, filed a
Northern District of California
 United States District Court




                                  13   motion for relief from Judge Cousins’ August 29, 2018 discovery order. ECF No. 153. On

                                  14   September 21, 2018, the Court denied Plaintiff’s motion for relief. ECF No. 155.

                                  15          On November 9, 2018, Ms. Chao filed a notice that she had completed her obligations as

                                  16   Plaintiff’s limited-scope counsel, including preparing Plaintiff for and representing Plaintiff at his

                                  17   November 7, 2018 deposition. ECF No. 158. On November 12, 2018, the Court terminated Ms.

                                  18   Chao’s limited-scope appointment. ECF No. 159.

                                  19          On December 19, 2018, Judge Cousins denied Defendants’ request to compel Plaintiff to

                                  20   sign authorizations to permit discovery of third-party medical records. ECF No. 165.

                                  21          In that December 19, 2018 order, Judge Cousins also noted that Plaintiff had “requested an

                                  22   extension of fact discovery to Feb. 25, 2019” and “requested appointment of counsel for

                                  23   affirmative discovery assistance.” Id. Judge Cousins stated that Plaintiff “was advised that both

                                  24   issues need to be raised in a motion directed to trial judge, Judge Koh.” Id. The order stated that

                                  25   Judge Cousins “recommends against further extensions of time for discovery, given the lengthy

                                  26   opportunity for discovery in this case.” Id. (emphasis added).

                                  27          On December 31, 2018, Defendants filed a motion for relief from Judge Cousins’

                                  28                                                     15
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   December 19, 2018 discovery order. ECF No. 168. On January 14, 2019, the Court denied

                                   2   Defendants’ motion for relief. ECF No. 172.

                                   3          On February 21, 2019, Defendants filed the instant motion for summary judgment. ECF

                                   4   No. 180-2 (“Mot.”). Defendants also filed a motion to seal certain material in Defendants’ motion

                                   5   for summary judgment. ECF No. 180.

                                   6          On March 1, 2019, Plaintiff filed an administrative motion to extend the time for Plaintiff

                                   7   to respond to Defendants’ sealing motion to March 18, 2019. ECF No. 184. Plaintiff did not

                                   8   request any extension for Plaintiff to respond to Defendants’ motion for summary judgment. Id.

                                   9   On March 6, 2019, the Court granted Plaintiff’s administrative motion to extend the time for

                                  10   Plaintiff to respond to Defendants’ sealing motion. ECF No. 190. The Court stated that the

                                  11   “extension affects only the deadline for Plaintiff to file a supporting declaration and does not apply

                                  12   to any other case deadlines.” Id. at 2. On March 18, 2019, Plaintiff filed an opposition to
Northern District of California
 United States District Court




                                  13   Defendants’ motion to seal. ECF No. 191.

                                  14          On March 28, 2019, Defendants filed an administrative motion to continue the hearing date

                                  15   on Defendants’ motion for summary judgment. ECF No. 196. Defendants explained that

                                  16   Defendants had served Plaintiff with Defendants’ motion for summary judgment and motion to

                                  17   seal by electronic service on February 21, 2019. Id. at 2. On March 28, 2019, Plaintiff emailed

                                  18   Defendants’ counsel to state that Plaintiff had not received mailed hard copies of the motion for

                                  19   summary judgment and motion to seal. Id. Therefore, Defendants mailed Plaintiff hard copies of

                                  20   the motions on March 28, 2019. Id. at 4. Defendants moved the Court to extend the hearing on

                                  21   Defendants’ motion for summary judgment from April 11, 2019 to May 9, 2019, “to avoid

                                  22   Plaintiff now objecting to any summary judgment hearing or order on the ground that he was not

                                  23   served by mail.” Id. Plaintiff did not oppose Defendants’ administrative motion to continue the

                                  24   hearing date on Defendants’ motion for summary judgment.

                                  25          On April 3, 2019, the Court granted Defendants’ administrative motion to continue the

                                  26   April 11, 2019 hearing on Defendant’s motion for summary judgment to May 9, 2019. ECF No.

                                  27   197.

                                  28                                                    16
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1          On April 25, 2019, Defendants filed a notice that Plaintiff had not filed or served an

                                   2   opposition to Defendants’ motion for summary judgment, even after Plaintiff received hard copies

                                   3   of Defendants’ motion for summary judgment and motion to seal. ECF No. 200.

                                   4          On May 2, 2019, the Court vacated the hearing on Defendants’ motion for summary

                                   5   judgment and took the motion under submission on the papers. ECF No. 201.

                                   6          Then, on May 30, 2019, more than three months after Defendants filed their motion for

                                   7   summary judgment and four weeks after the Court took Defendants’ motion for summary

                                   8   judgment under submission, Plaintiff filed a two-page “statement of opposition” to Defendants’

                                   9   motion for summary judgment. ECF No. 204.

                                  10          That same date, Plaintiff also filed two motions. First, Plaintiff filed a motion to stay the

                                  11   Court’s ruling on Defendants’ motion for summary judgment pending additional discovery. ECF

                                  12   No. 202. Plaintiff claims that “Plaintiff proceeding in pro se did not realize that discovery must be
Northern District of California
 United States District Court




                                  13   initiated a sufficient period of time in advance of the cut-off date.” Id. at 3. Second, Plaintiff filed

                                  14   a motion for appointment of counsel “to provide full representation in this case for the prosecuting

                                  15   [sic] this case to completion.” ECF No. 203. On June 6, 2019, Defendants opposed both of

                                  16   Plaintiff’s motions. ECF Nos. 207, 208.

                                  17          The arguments in Plaintiff’s much-belated motion for additional discovery and motion for

                                  18   appointment of counsel lack merit. The Court gave Plaintiff ample time for discovery. On

                                  19   November 1, 2017, at a case management conference that Plaintiff attended, the Court set the

                                  20   close of fact discovery for May 23, 2018. ECF No. 80. Then, on April 18, 2018, at another case

                                  21   management conference that Plaintiff attended, the Court extended the close of fact discovery to

                                  22   December 21, 2018. ECF No. 118.

                                  23          Accordingly, the Court extended the fast discovery deadline by seven months and, in total,

                                  24   gave Plaintiff well over a year to conduct fact discovery. Despite those generous deadlines,

                                  25   Plaintiff appears to have conducted no fact discovery at all. ECF No. 202 at 7 (Plaintiff’s motion

                                  26   for additional discovery stating that Plaintiff “will need to conduct extensive documentary and

                                  27   testimonial discovery”); ECF No. 207 at 2 (Defendants’ opposition stating that Plaintiff has

                                  28                                                     17
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   conducted “no fact discovery [and] no expert discovery”).

                                   2           Plaintiff cannot claim ignorance of the need to conduct fact discovery in advantage of the

                                   3   December 21, 2018 deadline. In fact, as early as November 1, 2017, at the initial case

                                   4   management conference, Plaintiff was aware of the need to conduct fact discovery: “I do have

                                   5   some other, on the other category, about the issuance of civil subpoenas.” ECF No. 208-1

                                   6   (transcript of Nov. 1, 2017 case management conference). Further, Plaintiff said that he had been

                                   7   speaking with Kevin Knestrick of the Federal Pro Se Program about his discovery questions. Id.

                                   8           Plaintiff has not demonstrated diligence either in conducting discovery by the longstanding

                                   9   fact discovery deadlines, or even in requesting the instant extension. Plaintiff has waited until

                                  10   May 30, 2019—more than five months after the close of fact discovery and more than three

                                  11   months after Defendants filed their motion for summary judgment, and less than two months

                                  12   before trial—to make this request. That is so even though Judge Cousins informed Plaintiff on
Northern District of California
 United States District Court




                                  13   December 19, 2018 that Plaintiff needed to direct any request for an extension of fact discovery or

                                  14   for appointment of counsel to the undersigned, and that Judge Cousins “recommends against

                                  15   further extensions of time for discovery, given the lengthy opportunity for discovery in this case.”

                                  16   ECF No. 165. Yet despite that explicit instruction to direct motions to the undersigned, Plaintiff

                                  17   waited more than five months from Judge Cousins’ order to file the instant motion for an

                                  18   extension of fact discovery.

                                  19           Any such extension would prejudice Defendants and the Court by delaying (1) resolution

                                  20   of Defendants’ motion for summary judgment, which Defendants briefed more than three months

                                  21   ago and the Court has already taken under submission; (2) the pretrial conference; and (3) the trial

                                  22   in this case. Nor has Plaintiff identified any of the specific discovery that Plaintiff would seek if

                                  23   the Court were to grant Plaintiff another extension of the fact discovery deadlines. See Family

                                  24   Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008)

                                  25   (holding that a court may deny a request to continue a motion for summary judgment to permit

                                  26   further discovery if the requesting party fails to “set forth in affidavit form the specific facts it

                                  27   hopes to elicit from further discovery”). Accordingly, the Court DENIES Plaintiff’s motion to

                                  28                                                      18
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   stay the Court’s ruling on Defendants’ motion for summary judgment pending further discovery.

                                   2          Plaintiff’s late request for pro bono counsel, if granted, would be similarly disruptive to

                                   3   Defendants and the Court. The Court has already taken Defendants’ motion for summary

                                   4   judgment under submission. Pro bono counsel would require time to become familiar with the

                                   5   case and conduct Plaintiff’s desired “extensive” discovery, and Defendants would almost certainly

                                   6   need to file a revised motion for summary judgment. Further, there is no absolute right to legal

                                   7   representation in a civil action. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); see also

                                   8   United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995) (noting that

                                   9   appointment of counsel for a pro se plaintiff proceeding in forma pauperis may be designated in

                                  10   “exceptional circumstances”). No such exceptional circumstances exist here, where Plaintiff has

                                  11   “demonstrated sufficient writing ability and legal knowledge to articulate his claim,” id., and

                                  12   successfully opposed certain arguments in Defendants’ motion to dismiss Plaintiff’s TAC.
Northern District of California
 United States District Court




                                  13          Moreover, Plaintiff has not demonstrated diligence in filing his request for pro bono

                                  14   counsel, which Plaintiff filed almost two a half years after filing suit, more than five months after

                                  15   the close of fact discovery, more than three months after Defendants filed their motion for

                                  16   summary judgment, and less than two months before trial. See ECF No. 118 (Court’s scheduling

                                  17   order). Plaintiff offers no good cause for his delay.

                                  18          Furthermore, the Court has previously obtained substantial assistance for Plaintiff, as the

                                  19   Court appointed limited-scope pro bono counsel for Plaintiff in three facets of this case: (1) to

                                  20   assist Plaintiff at a magistrate judge settlement conference; (2) to prepare Plaintiff for and

                                  21   represent Plaintiff at his deposition; and (3) to assist Plaintiff in responding to Defendants’ motion

                                  22   to compel production of documents. ECF Nos. 111, 122, 135. Because Plaintiff’s late request for

                                  23   counsel is not justified by exceptional circumstances and would prejudice the Court and

                                  24   Defendants, the Court DENIES Plaintiff’s request for appointment of counsel.

                                  25   II.    LEGAL STANDARD
                                  26          Summary judgment is proper where the pleadings, discovery, and affidavits show that

                                  27   there is “no genuine dispute as to any material fact and [that] the movant is entitled to judgment as

                                  28                                                     19
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of

                                   2   the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a

                                   3   material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for

                                   4   the nonmoving party. See id.

                                   5          The party moving for summary judgment bears the initial burden of identifying those

                                   6   portions of the pleadings, discovery and affidavits that demonstrate the absence of a genuine issue

                                   7   of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party

                                   8   meets its initial burden, the nonmoving party must go beyond the pleadings and, by its own

                                   9   affidavits or discovery, “set forth specific facts showing that there is a genuine issue for trial.”

                                  10   Fed. R. Civ. P. 56(e). If the nonmoving party fails to make this showing, “the moving party is

                                  11   entitled to judgment as a matter of law.” Celotex Corp., 477 U.S. at 323.

                                  12          At the summary judgment stage, the Court must view the evidence in the light most
Northern District of California
 United States District Court




                                  13   favorable to the nonmoving party: if evidence produced by the moving party conflicts with

                                  14   evidence produced by the nonmoving party, the judge must assume the truth of the evidence set

                                  15   forth by the nonmoving party with respect to that fact. See Leslie v. Grupo ICA, 198 F.3d 1152,

                                  16   1158 (9th Cir. 1999). Where a summary judgment motion is unopposed, a court may grant the

                                  17   motion “if the movant’s papers are themselves sufficient to support the motion and do not on their

                                  18   face reveal a genuine dispute of material fact.” White v. Aramark, 670 F. App’x 578, 579 (9th Cir.

                                  19   2016) (citing Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993)).

                                  20   III.   DISCUSSION
                                  21          As discussed above, the Court granted in part and denied in part Defendants’ motion to

                                  22   dismiss portions of Plaintiff’s TAC. ECF No. 109. Although the Court dismissed various claims

                                  23   against specific Defendants, the only one of Plaintiff’s 21 claims that the Court dismissed against

                                  24   all Defendants was Plaintiff’s fraudulent concealment claim. See id. at 30. The Court granted

                                  25   Plaintiff leave to amend the dismissed claims and granted Plaintiff multiple extensions to file a

                                  26   fourth amended complaint, but Plaintiff never filed a fourth amended complaint. Accordingly,

                                  27   Plaintiff’s TAC—without the claims that the Court dismissed—is the operative pleading.

                                  28                                                      20
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1           Now, Defendants move for summary judgment on all of Plaintiff’s remaining claims.

                                   2   Defendants argue that many of Plaintiff’s claims are barred by the applicable statutes of

                                   3   limitations, and that Plaintiff has otherwise raised no genuine issue of material fact on his claims.

                                   4   Mot. at 1. Plaintiff filed no response to Defendants’ motion until May 30, 2019—more than three

                                   5   months after Defendants filed their motion for summary judgment and more than four weeks after

                                   6   the Court took Defendants’ motion under submission. ECF No. 204.

                                   7           Even if the Court were to consider Plaintiff’s late response, Plaintiff’s late response cites

                                   8   no evidence and does not oppose any of Defendants’ arguments for why summary judgment is

                                   9   warranted on any of Plaintiff’s specific claims. Rather, Plaintiff contends that Defendants’ motion

                                  10   is barred by res judicata due to a prior state court settlement and that the Court lacks jurisdiction

                                  11   over Defendants’ motion. ECF No. 204. Neither contention has merit.

                                  12           First, Plaintiff contends that Defendants’ motion “is based on (historical) facts settled in
Northern District of California
 United States District Court




                                  13   the prior state court action and that are precluded by agreement and state court order.” ECF No.

                                  14   204 at 1. However, Plaintiff’s argument is self-contradictory. Plaintiff is the party that brought

                                  15   the instant lawsuit. If Plaintiff contends that res judicata bars Defendants’ attempt to resolve the

                                  16   issues at stake in the instant lawsuit, then res judicata necessarily bars Plaintiff’s own attempt to

                                  17   resolve those issues in Plaintiff’s favor. See Rangel v. PLS Check Cashers of Cal., Inc., 899 F.3d

                                  18   1106, 1110 (9th Cir. 2018) (holding that if res judicata is applicable, it bars any relitigation of a

                                  19   final judgment). Plaintiff cannot assert res judicata against Defendants’ motion but continue to

                                  20   seek his own relief on the same causes of action. To the extent Plaintiff concedes that res judicata

                                  21   bars relitigation of the causes of action at issue in the instant case, that alone provides a basis to

                                  22   grant Defendants’ motion for summary judgment.

                                  23           Second, Plaintiff contends that the Court lacks jurisdiction because Plaintiff filed a motion

                                  24   for additional discovery. ECF No. 204 at 2. However, Plaintiff offers no argument for how

                                  25   Plaintiff’s late motion deprives the Court of jurisdiction. Plaintiff cites cases arising in the

                                  26   administrative law context, where the courts lacked jurisdiction as a statutory matter. See, e.g.,

                                  27   Cal. Save Our Streams Council, Inc. v. Yeutter, 887 F.2d 908, 912 (9th Cir. 1989) (discussing

                                  28                                                      21
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   courts’ jurisdiction to review FERC licensing orders). Here, Plaintiff brought a private civil action

                                   2   against Defendants, and federal question jurisdiction exists because Plaintiff brings multiple

                                   3   claims arising under federal law. See TAC at ¶ 75 (alleging claims under the FHA, Rehabilitation

                                   4   Act, Civil Rights Act of 1964, and 42 U.S.C. §§ 1981–83, among others).

                                   5          Further, the Court denied Plaintiff’s late motion for additional discovery because even

                                   6   though Plaintiff had more than a year to conduct discovery, Plaintiff conducted no fact discovery

                                   7   at all, and only moved for an extension of the discovery deadline five months after the discovery

                                   8   deadline passed, three months after Defendants filed their motion for summary judgment, and four

                                   9   weeks after the Court took Defendants’ motion for summary judgment under submission.

                                  10   Plaintiff’s late motion provides no basis to deprive the Court of jurisdiction, nor to further delay

                                  11   resolution of Defendants’ motion for summary judgment.

                                  12          Accordingly, the Court now addresses Defendants’ arguments for why each of Plaintiffs’
Northern District of California
 United States District Court




                                  13   causes of action fail as a matter of law. Plaintiff’s claims relate to two separate periods of tenancy

                                  14   at two separate buildings: (1) Plaintiff’s 2008 to 2011 tenancy at the Barker Hotel; and (2)

                                  15   Plaintiff’s 2011 to 2015 tenancy at Alma Place. Because all of Plaintiff’s causes of action

                                  16   premised on events during Plaintiff’s Barker Hotel tenancy are barred by the applicable statutes of

                                  17   limitation, the Court first discusses those claims. Then, the Court discusses Plaintiff’s causes of

                                  18   action premised on events during Plaintiff’s Alma Place tenancy.

                                  19      A. Claims Concerning Plaintiff’s Tenancy at the Barker Hotel Between 2008 and 2011
                                  20          The Court first addresses Plaintiff’s claims regarding his tenancy at the Barker Hotel

                                  21   between 2008 and 2011, all of which are barred by the applicable statutes of limitation. As noted

                                  22   in the Court’s order on Defendants’ motion to dismiss, Plaintiff’s TAC at times lists several

                                  23   statutes but “identifies neither the specific Defendants that are being sued under each statute nor

                                  24   the specific actions that allegedly violated each statute.” ECF No. 109 at 17.

                                  25          Plaintiff appears to bring the following causes of action predicated on Defendants’ alleged

                                  26   conduct during Plaintiff’s tenancy at the Barker Hotel: (1) FHA discrimination and retaliation; (2)

                                  27   FEHA discrimination and retaliation; (3) violation of 42 U.S.C. §§ 1981–83; (4) violation of the

                                  28                                                     22
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   Civil Rights Act of 1964; (5) Rehabilitation Act discrimination; (6) violation of California

                                   2   Government Code § 11135; (7) ADA discrimination; (8) Unruh Act discrimination; (9) breach of

                                   3   contract and breach of the implied covenant of good faith and fair dealing; (10); IIED and

                                   4   negligent infliction of emotional distress; (11) violation of California’s UCL; (12) various

                                   5   negligence claims; and (13) violation of the Bane Act. See TAC ¶¶ 73–114.

                                   6          As Defendants contend, all of the applicable statutes of limitation bar Plaintiff’s claims to

                                   7   the extent Plaintiff seeks relief based on Plaintiff’s tenancy at the Barker Hotel. Plaintiff left the

                                   8   Barker Hotel on August 3, 2011 to move into Alma Place. Mascarenhas Decl. at ¶ 7. Plaintiff

                                   9   filed suit on January 17, 2017, five and a half years after the last event related to the Barker Hotel.

                                  10   See ECF No. 1 (Plaintiff’s original complaint). However, the longest statute of limitations for any

                                  11   of Plaintiff’s claims is four years, and many are only two years. Specifically, the statutes of

                                  12   limitation for each of Plaintiff’s claims are as follows:
Northern District of California
 United States District Court




                                  13
                                              •   FHA: Two years. See 42 U.S.C. § 3613(a)(1)(A) (“An aggrieved person may
                                  14              commence a civil action in an appropriate United States district court or State
                                                  court not later than 2 years after the occurrence or the termination of an alleged
                                  15              discriminatory housing practice.”).
                                              •   FEHA: Two years. “An aggrieved person may commence a civil action in an
                                  16              appropriate court not later than two years after the occurrence or the termination
                                                  of an alleged discriminatory housing practice.” Cal. Gov’t Code § 12989.1.
                                  17
                                              •   42 U.S.C. §§ 1981–83: Two years. See Wallace v. Kato, 549 U.S. 384, 387
                                  18              (2007) (holding that the statute of limitations for such claims is based on the
                                                  statute of limitations for personal injury actions in the state in which the cause
                                  19              of action arose); Cal. Civ. Proc. Code § 335.1 (stating that the limitations period
                                                  for “[a]n action for assault, battery, or for the death of, an individual caused by
                                  20              the wrongful act or neglect of another” is two years).
                                  21          •   Civil Rights Act of 1964: Two years. Wilson v. Garcia, 471 U.S. 261, 279
                                                  (1985) (holding that courts borrow the statute of limitations for actions under
                                  22              42 U.S.C. § 2000d from 42 U.S.C. § 1983); see Cal. Civ. Proc. Code § 335.1
                                                  (two year statute of limitations for personal injury).
                                  23          •   Rehabilitation Act: Two or three years. Douglas v. Cal. Dep’t of Youth Auth.,
                                  24              271 F.3d 812, 823 n.11 (9th Cir. 2001) (stating that the statute of limitations for
                                                  a Rehabilitation Act claim is borrowed from the applicable state’s statute of
                                  25              limitations for personal injury; Cal. Civ. Proc. Code § 335.1 (two year statute of
                                                  limitations for personal injury); but see Sharkey v. O’Neal, 778 F.3d 767, 772
                                  26              (9th Cir. 2015) (suggesting that three-year statute of limitations may apply to
                                                  Rehabilitation Act claims in California).
                                  27          •   Cal. Gov’t Code § 11135: Three years. Sharkey, 778 F.3d at 771.
                                  28                                                     23
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                              •   ADA: Three years. Id.
                                   1
                                              •   Unruh Act: Two years. Nevarez v. Forty Niners Football Co., LLC, 326
                                   2              F.R.D. 562, 574 (N.D. Cal. 2018).
                                              •   Breach of contract and breach of the implied covenant of good faith and
                                   3              fair dealing: Four years. Gilkyson v. Disney Enters., Inc., 244 Cal. App. 4th
                                                  1336, 1341 (2016) (holding that the statute of limitations “[f]or breach of a
                                   4              written contract” is four years) (citing Cal. Civ. Proc. Code § 337).
                                   5          •   IIED: Two years. See Cal. Civ. Proc. Code § 335.1.
                                              •   UCL: Three years. Cal. Civ. Proc. Code § 338(a) (stating that the limitations
                                   6              period for “[a]n action upon a liability created by statute, other than a penalty or
                                                  forfeiture” is three years).
                                   7          •   Negligence: Two years. See Cal. Civ. Proc. Code § 335.1.
                                   8          •   Bane Act: Two or three years depending on the underlying violation of rights.
                                                  Wilson v. City of Oakland, 2012 WL 669527, at *3 n.6 (N.D. Cal. Feb. 29,
                                   9              2012) (“For liability arising out of common law neglect or personal injury, a
                                                  two-year statute of limitations applies, but for statutory actions, a three-year
                                  10              limitation applies.”).
                                  11          Accordingly, to the extent that Plaintiff seeks relief based on events during Plaintiff’s
                                  12   Barker Hotel tenancy, Plaintiff’s causes of action are all time-barred. Plaintiff has raised no
Northern District of California
 United States District Court




                                  13   contrary argument. Thus, to the extent that Plaintiff seeks relief based on events occurring at the
                                  14   Barker Hotel, the Court grants Defendants’ motion for summary judgment.
                                  15      B. Claims Concerning Plaintiff’s Tenancy at Alma Place Between 2011 and 2015
                                  16          The Court next discusses Plaintiff’s claims predicated on Plaintiff’s tenancy at Alma Place
                                  17   between August 2011 and April 2015. Construed liberally, Plaintiff’s TAC brings the following
                                  18   claims against various Defendants based on Plaintiff’s Alma Place tenancy: (1) FHA
                                  19   discrimination and retaliation; (2) FEHA discrimination and retaliation; (3) violation of 42 U.S.C.
                                  20   §§ 1981–83; (4) violation of the Civil Rights Act of 1964, 42 U.S.C. § 2000d; (5) Rehabilitation
                                  21   Act discrimination; (6) violation of California Government Code § 11135; (7) violation of
                                  22   criminal mail theft statutes; (8) ADA discrimination; (9) Unruh Act discrimination; (10) breach of
                                  23   contract and breach of the implied covenant of good faith and fair dealing; (11); IIED; (12)
                                  24   violation of California’s UCL; (13) various negligence claims; and (14) violation of the Bane Act.
                                  25   See TAC ¶¶ 73–114. The Court addresses Plaintiff’s claims in turn.
                                  26          1. FHA and FEHA Discrimination Claims
                                  27          Plaintiff alleges that Defendants violated the FHA and FEHA by discriminating against
                                  28                                                    24
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   Plaintiff. Specifically, Plaintiff alleges that Defendants (1) discriminated against Plaintiff on the

                                   2   basis of Plaintiff’s race, TAC at ¶ 75; and (2) discriminated against Plaintiff on the basis of

                                   3   disability by failing to extend Plaintiff’s move-out date from April 2015 to July 2015, id. at ¶ 90.

                                   4   The substantive analysis of Plaintiff’s FHA and FEHA claims is identical. Walker v. City of

                                   5   Lakewood, 272 F.3d 1114, 1131 n.8 (9th Cir. 2001) (holding that the Ninth Circuit “appl[ies] the

                                   6   same standards to FHA and FEHA claims”). The Court discusses Plaintiff’s race discriminations

                                   7   claim, and then Plaintiff’s disability discrimination claim.

                                   8                  a. FHA and FEHA Race Discrimination Claims

                                   9          First, Plaintiff’s race discrimination claims are barred by the FHA and FEHA statute of

                                  10   limitations. As set forth above, the statute of limitations under both the FHA and FEHA is two

                                  11   years. See 42 U.S.C. § 3613(a)(1)(A) (FHA statute of limitations); Cal. Gov’t Code § 12989.1

                                  12   (FEHA statute of limitations). Here, Plaintiff filed his complaint on January 17, 2017, and all of
Northern District of California
 United States District Court




                                  13   the events of alleged race discrimination occurred more than two years prior to that filing.

                                  14          The most recent episode of alleged race discrimination alleged in the TAC occurred on

                                  15   December 2, 2014, two years and one month before Plaintiff filed his original complaint. During

                                  16   HUD’s investigation into Plaintiff’s housing discrimination complaint, Defendant Alma Place

                                  17   offered Plaintiff another opportunity for Plaintiff to move to Unit 314, “provided that [Plaintiff]

                                  18   accept by close of business on 12/2/14.” Mascarenhas Decl., Ex. A at 11 (HUD resolution of

                                  19   Plaintiff’s complaint). According to HUD, “at around 5:25 p.m. on 12/2/14 the complainant

                                  20   [Plaintiff] emailed a conditional acceptance premised on multiple prerequisites.” Id. Accordingly,

                                  21   Defendant Alma Place’s offer expired “when [Plaintiff] did not accept within a timely manner,

                                  22   and the unit was offered to another applicant on 12/3/14.” Id.

                                  23          Plaintiff appears to allege that Defendant Alma Place’s actions constituted race

                                  24   discrimination. TAC at ¶ 75 (discussing in Plaintiff’s race discrimination claim Defendant Alma

                                  25   Place’s renewed offer). However, the events occurred on December 2, 2014, more than two years

                                  26   before Plaintiff’s January 17, 2017 original complaint, and any FHA or FEHA claims premised on

                                  27   the December 2, 2014 transfer offer are thus time-barred.

                                  28                                                     25
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1           Nor has Plaintiff shown that he is entitled to tolling under the FHA. A pending HUD

                                   2   complaint tolls the limitations period on a claim if the HUD complaint is based on the same

                                   3   discriminatory conduct as the claim. 42 U.S.C. § 3613(a)(1)(B) (“The computation of such 2-year

                                   4   period shall not include any time during which an administrative proceeding under this subchapter

                                   5   was pending with respect to a complaint or charge under this subchapter based upon such

                                   6   discriminatory housing practice.”). Here, the December 2, 2014 renewal offer occurred during

                                   7   HUD’s investigation, and could not have been a subject of Plaintiff’s October 28, 2014 complaint

                                   8   to HUD. See Mascarenhas Decl., Ex. A. at 3. Accordingly, because Plaintiff’s race discrimination

                                   9   claims are time-barred, the Court grants Defendants’ motion for summary judgment on Plaintiff’s

                                  10   FHA and FEHA race discrimination claims.

                                  11           This conclusion also disposes of Plaintiff’s race discrimination claim under the Civil

                                  12   Rights Act of 1964, 42 U.S.C. § 2000d, which is premised on the same December 2014 (and
Northern District of California
 United States District Court




                                  13   earlier) conduct, and is similarly subject to a two-year statute of limitations. See Wilson, 471 U.S.

                                  14   at 279 (holding that courts borrow the statute of limitations for actions under 42 U.S.C. § 2000d

                                  15   from 42 U.S.C. § 1983); see Cal. Civ. Proc. Code § 335.1 (two-year statute of limitations for

                                  16   personal injury). Accordingly, the Court grants Defendants’ motion for summary judgment on

                                  17   Plaintiff’s claim for race discrimination in violation of 42 U.S.C. § 2000d.

                                  18                   b. FHA and FEHA Disability Discrimination Claims

                                  19           The Court next turns to Plaintiff’s FHA and FEHA disability discrimination claims.

                                  20   Plaintiff’s disability discrimination claims arise from Plaintiff’s March 2015 request to extend his

                                  21   move-out date, and thus are not time-barred by the two-year statutes of limitations. However,

                                  22   Plaintiff has not identified a genuine dispute of material fact as to Plaintiff’s disability

                                  23   discrimination claims.

                                  24           To prove a disability discrimination claim under the FEHA and FHA for failure to provide

                                  25   a reasonable accommodation, Plaintiff must show:

                                  26           (1) that the plaintiff or his associate is handicapped within the meaning of 42
                                  27           U.S.C. § 3602(h); (2) that the defendant knew or should reasonably be expected to
                                               know of the handicap; (3) that accommodation of the handicap may be necessary to
                                  28                                                    26
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                 afford the handicapped person an equal opportunity to use and enjoy the dwelling;
                                   1             (4) that the accommodation is reasonable; and (5) that defendant refused to make
                                   2             the requested accommodation.
                                       Dubois v. Ass’n of Apartment Owners of 2987 Kalalaua, 453 F.3d 1175, 1179 (9th Cir. 2006).
                                   3
                                                 Defendants argue that Plaintiff cannot show that any Defendant knew or should have
                                   4
                                       known that Plaintiff had a disability protected by the FHA and FEHA. Mot. at 13. The Court
                                   5
                                       agrees.
                                   6
                                                 Plaintiff has not shown that Plaintiff advised Defendants of a qualifying disability. In a
                                   7
                                       March 30, 2015 letter to Steven Naumchik, an attorney for Defendant Alma Place, Plaintiff stated
                                   8
                                       that in February 2015, “I was diagnosed with a Viral Respiratory Infection (VRI) that lasted aprx.
                                   9
                                       21 days. The VRI along with my existing disability substantially impaired my ability to plan,
                                  10
                                       search and make arrangements to move out.” Glaessner Decl., Ex. G. Plaintiff requested a new
                                  11
                                       move-out date of July 10, 2015: “Therefore, I am requesting a change of the move out date to
                                  12
Northern District of California
 United States District Court




                                       Friday, July 10, 2015 by 5pm.” Id. However, Plaintiff’s letter did not specify his “existing
                                  13
                                       disability,” and Plaintiff conceded at his deposition that he never told any Defendant his disability:
                                  14
                                       “I never told them what my disability was.” West Depo. at 31:20-24.
                                  15
                                                 Defendants attempted to get more information from Plaintiff, but Plaintiff did not follow
                                  16
                                       through. On April 1, 2015, Defendant Fields gave Plaintiff a form on PAHC Management and
                                  17
                                       Services letterhead titled “Certification of Need for Special Reasonable Accommodation or
                                  18
                                       Special Unit.” Glaessner Decl., Ex. I. Plaintiff signed and dated the form, but did not complete
                                  19
                                       the form, did not identify his disability, and did not have a medical professional complete the
                                  20
                                       certification, which includes a field for a medical professional to check whether the tenant “has a
                                  21
                                       disability as defined below.” Id. at 1. Defendant Fields also gave Plaintiff a form titled “Request
                                  22
                                       for a Reasonable Accommodation” on PAHC Management and Services letterhead, but Plaintiff
                                  23
                                       did not complete that form. Id. at 3.
                                  24
                                                 Thus, without more information about Plaintiff’s disability, Defendants could not have
                                  25
                                       known whether Plaintiff had a disability requiring Defendants to extend Plaintiff’s move-out date,
                                  26
                                       and how Defendants should respond. See United States v. Cal. Mobile Home Park Mgmt. Co.,
                                  27

                                  28                                                      27
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   107 F.3d 1374, 1380 (9th Cir. 1997) (holding that whether an accommodation request is

                                   2   “reasonable” is highly fact-specific); Wis. Cmty. Servs. v. City of Milwaukee, 465 F.3d 737, 749

                                   3   (7th Cir. 2006) (“[T]he FHA requires only accommodations necessary to ameliorate the effect of

                                   4   the plaintiff’s disability so that she may compete equally with the non-disabled.”); see also

                                   5   Weinrich v. L.A. Cty. Metro. Transp. Auth., 114 F.3d 976, 979 (9th Cir. 1997) (holding that a

                                   6   defendant may request certification of a disability before providing a reasonable accommodation).

                                   7   In the instant litigation, Plaintiff has not identified any evidence related to the “existing disability”

                                   8   referenced in Plaintiff’s March 30, 2015 letter to Steven Naumchik, or why that disability required

                                   9   a reasonable accommodation.

                                  10           To the extent that Plaintiff attempts to rely on his February 2015 respiratory infection, that

                                  11   temporary condition does not qualify as a disability. A disability under the FHA is defined as “a

                                  12   physical or mental impairment which substantially limits one or more of such person’s major life
Northern District of California
 United States District Court




                                  13   activities,” or “a record having such an impairment,” or “being regarded as having such an

                                  14   impairment.” 42 U.S.C. § 3602(h). This definition is coextensive with the definition of a

                                  15   disability under the ADA. See 42 U.S.C. § 12102(1). It is undisputed that Plaintiff’s viral

                                  16   respiratory infection lasted only three weeks. Plaintiff’s March 30, 2015 letter to Naumchik stated

                                  17   that Plaintiff’s infection lasted approximately 21 days. Glaessner Decl., Ex. G. Further, Plaintiff

                                  18   testified at his deposition only that he made “multiple visits” to an urgent care center around

                                  19   February 2015. West Depo. at 39:4-20.

                                  20           In analyzing claims based on temporary disabilities, the Ninth Circuit has observed that

                                  21   “[s]everal courts have held that a temporary injury with minimal residual effects cannot be the

                                  22   basis for a sustainable claim under the ADA.” Sanders v. Arneson Prods., Inc., 91 F.3d 1351,

                                  23   1354 (9th Cir. 1996). Thus, in Sanders, the Ninth Circuit held that a plaintiff’s four-month

                                  24   psychological impairment did not constitute a disability under the ADA. Id. The Ninth Circuit

                                  25   distinguished Sanders from its previous decision in Kimbro v. Atlantic Richfield Co., 889 F.2d 869

                                  26   (9th Cir. 1989), where the Ninth Circuit had concluded that “episodic outbreaks of an underlying

                                  27   permanent condition” qualified as a disability. Sanders, 91 F.3d at 1354 (citing Kimbro, 889 F.2d

                                  28                                                      28
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   at 878–79); see also Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 380 (3d Cir. 2002) (“a temporary,

                                   2   non-chronic impairment of short duration” is not a protected disability).

                                   3          In line with those principles that a temporary, non-chronic impairment is not a qualifying

                                   4   disability, a district court has concluded that a short, temporary respiratory infection similar to

                                   5   Plaintiff’s infection does not qualify as a disability. In that case, the plaintiff produced a doctor’s

                                   6   note—which Plaintiff has not done—showing that the plaintiff “suffered from acute bronchitis and

                                   7   an upper respiratory infection that caused him to miss seventeen days of school.” Ramirez v.

                                   8   N.Y.C. Bd. of Educ., 481 F. Supp. 2d 209, 218 (S.D.N.Y. 2007). The court held that those

                                   9   “temporary conditions” were not “substantially limiting disabilities.” Id.

                                  10          Plaintiff’s 21-day, temporary respiratory infection is indistinguishable from the situation in

                                  11   Ramirez. See 42 U.S.C. § 3602(h) (an impairment qualifies as a disability under the FHA only if

                                  12   it “substantially limits” major life activities). Further, Plaintiff did not request an extension of his
Northern District of California
 United States District Court




                                  13   move-out date until March 30, 2015, only 11 days before the scheduled April 10, 2015 move-out

                                  14   date—and indisputably after Plaintiff’s respiratory infection had ceased. If Plaintiff’s respiratory

                                  15   infection began sometime in February 2015 and lasted three weeks, the infection was necessarily

                                  16   healed by the time Plaintiff wrote his March 30, 2015 letter. Plaintiff’s own letter recognizes that

                                  17   the infection was in the past, as he wrote that the infection “substantially impaired my ability to

                                  18   plan, search and make arrangements to move out.” Glaessner Decl., Ex. G. (emphasis added).

                                  19          Thus, because Plaintiff cannot prove that Defendants knew or should have known of any

                                  20   qualifying disability, Plaintiff’s claim for disability discrimination under the FHA and FEHA must

                                  21   fail. Accordingly, the Court grants Defendants’ motion for summary judgment on Plaintiff’s FHA

                                  22   and FEHA disability discrimination claims.

                                  23                  c. Related Reasonable Accommodation Claims

                                  24          The above conclusion that Plaintiff cannot prove his claims for failure to reasonably

                                  25   accommodate under the FHA and FEHA also resolves two of Plaintiff’s other claims: (1)

                                  26   negligent failure to reasonably accommodate; (2) violation of the Unruh Act.

                                  27          Plaintiff alleges that Defendants are liable for negligent failure to reasonably accommodate

                                  28                                                      29
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   because Defendants denied Plaintiff’s request to extend his move-out date. See TAC at ¶ 110.

                                   2   However, because Defendants did not fail to provide Plaintiff a reasonable accommodation under

                                   3   the FEHA and FEHA, no Defendant can be liable for a negligent failure to reasonably

                                   4   accommodate—if such an independent tort even exists. See Elliott v. QF Circa 37, LLC, 2017

                                   5   WL 6389775, at *13 (S.D. Cal. Dec. 14, 2017) (holding that the plaintiff’s negligence claim

                                   6   premised on a failure to reasonably accommodate rises or falls with the plaintiff’s statutory causes

                                   7   of action for failure to accommodate). Accordingly, the Court grants Defendants’ motion for

                                   8   summary judgment on Plaintiff’s claim for negligent failure to reasonably accommodate.

                                   9          Plaintiff alleges that Defendants violated the Unruh Act by failing to extend Plaintiff’s

                                  10   move-out date from April 2015 to July 2015. TAC at ¶ 90. The Unruh Act is a California statute

                                  11   that prohibits discrimination in public accommodations, and provides that all people “are entitled

                                  12   to the full and equal accommodations, advantages, facilities, privileges, or services in all business
Northern District of California
 United States District Court




                                  13   establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). When a plaintiff brings an

                                  14   Unruh Act claim premised on a failure to provide reasonable accommodation, as Plaintiff does,

                                  15   courts analyze the Unruh Act coextensively with any reasonable accommodation claims under the

                                  16   FHA and FEHA. See, e.g., Mengistu v. Housing Auth. of the City of L.A., 742 F. App’x 247, 248

                                  17   (9th Cir. 2018) (analyzing as a unit plaintiff’s claims for failure to reasonably accommodate under

                                  18   Unruh Act, FHA, and FEHA); McAlister v. Essex Prop. Tr., 504 F. Supp. 2d 903, 910 (C.D. Cal.

                                  19   2007) (holding that resolution of a plaintiff’s reasonable accommodation claim under the FHA

                                  20   also resolves a plaintiff’s FEHA and Unruh Act reasonable accommodation claims); Roman v.

                                  21   BRE Props., Inc., 237 Cal. App. 4th 1040, 1053 (2015) (same).

                                  22            Thus, because Plaintiff’s FHA and FEHA reasonable accommodation claims fail as a

                                  23   matter of law, so too does Plaintiff’s Unruh Act claim. Accordingly, the Court grants Defendants’

                                  24   motion for summary judgment on Plaintiff’s Unruh Act claim.

                                  25          2. FHA and FEHA Retaliation Claims

                                  26          Next, Plaintiff alleges that Defendants violated the FHA and FEHA by retaliating against

                                  27   Plaintiff. TAC at ¶¶ 81–88. Plaintiff’s TAC cites instances of alleged retaliation occurring

                                  28                                                    30
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   between December 2008 and April 2015. Id. As stated above, any retaliation claims predating

                                   2   January 17, 2015 are barred by the statute of limitations, as both the FHA and FEHA have two-

                                   3   year statutes of limitations. Thus, the Court discusses only the alleged retaliatory acts occurring

                                   4   after January 17, 2015, the date two years before Plaintiff filed his original complaint.

                                   5          To prove a retaliation claim under the FHA or FEHA, “a plaintiff must show that (1) he

                                   6   engaged in a protected activity; (2) the defendant subjected him to an adverse action; and (3) a

                                   7   causal link exists between the protected activity and adverse action.” Walker, 272 F.3d at 1128.

                                   8          Defendants argue that Plaintiff’s retaliation claims are not viable because Plaintiff cannot

                                   9   show any causal link between any protected activity by Plaintiff and any adverse actions by

                                  10   Defendants, and thus cannot satisfy the third element of his retaliation claims. Mot. at 21. The

                                  11   Court agrees.

                                  12          In Dubois, the Ninth Circuit held that a plaintiff fails to prove a causal link where the
Northern District of California
 United States District Court




                                  13   plaintiff fails to show that the defendant’s adverse actions “were in any way motivated” by

                                  14   plaintiff’s protected activity. 453 F.3d at 1180. For example, in Dubois, the plaintiff failed to

                                  15   show that the defendant’s initiation of foreclosure proceedings against the plaintiff “was motivated

                                  16   by anything other than [the defendant’s] desire to collect the money and property that it was

                                  17   potentially entitled to under state law.” Id.; see also Roman v. Jefferson at Hollywood LP, 495 F.

                                  18   App’x 804, 805–06 (9th Cir. 2012) (holding that without facts alleging that defendants’ adverse

                                  19   action occurred in response to the plaintiff’s protected activity rather than plaintiff’s “persistent

                                  20   harassment of [defendants’] leasing staff and other tenants,” the plaintiff could not state a claim).

                                  21          Here, Plaintiff complains that after Plaintiff allegedly petitioned the Palo Alto Postmaster

                                  22   to request standalone mailboxes at Alma Place, “Plaintiff returned to Alma Place to find flyers

                                  23   informing him the stair [sic] could no longer be used and Plaintiff’s telecommunication service

                                  24   was cut off.” TAC at ¶ 87. However, Plaintiff has not identified any evidence in the record that

                                  25   Plaintiff petitioned the postmaster, that Plaintiff’s phone or Internet service were interrupted, or

                                  26   that Defendants were responsible for any such interruption—let alone that an interruption was “in

                                  27   any way motivated” by Plaintiff’s alleged petition to the Postmaster. Dubois, 453 F.3d at 1179.

                                  28                                                      31
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1          Plaintiff also complains that Defendants retaliated against Plaintiff by denying Plaintiff’s

                                   2   March 30, 2015 request to extend his move out date from April 10, 2015 to July 10, 2015. TAC at

                                   3   ¶ 88. Plaintiff appears to allege that Defendants denied Plaintiff’s request in retaliation for

                                   4   Plaintiff’s October 28, 2014 complaint to HUD. Id. at ¶¶ 86–87.

                                   5          However, Plaintiff has not shown that Defendants’ denial was at all motivated by the HUD

                                   6   complaint, which was resolved against Plaintiff on January 15, 2015, well before Defendants

                                   7   denied Plaintiff’s March 30, 2015 request to extend his move-out date. Mascarenhas Decl., Ex. A

                                   8   (HUD’s resolution of Plaintiff’s complaint).

                                   9          In the interim between Plaintiff’s October 28, 2014 HUD complaint and March 29, 2015

                                  10   request to extend his move-out date, Plaintiff stopped paying rent to Defendant Alma Place.

                                  11   Mascarenhas Decl., Ex. B (Plaintiff’s resident ledger as of January 2015 showing that Plaintiff

                                  12   failed to pay rent for December 2014 and January 2015). On December 8, 2014, Defendant
Northern District of California
 United States District Court




                                  13   Harrison issued Plaintiff a three-day notice stating that Plaintiff had failed to pay his rent for

                                  14   December 2014. Glaessner Decl., Ex. K (copy of notice). On January 26, 2015, Plaintiff and

                                  15   Alma Place settled the rent dispute. Mascarenhas Decl., Ex. D. In the settlement, Defendants

                                  16   agreed not to pursue Plaintiff’s past-due rent and Plaintiff agreed to vacate his unit by April 10,

                                  17   2015. Mascarenhas Decl. ¶ 11. Thus, Plaintiff himself had agreed to move out of Alma Place by

                                  18   April 10, 2015.

                                  19          Moreover, when Plaintiff requested to extend his move-out date from April 10, 2015 to

                                  20   July 10, 2015 to accommodate Plaintiff’s disability, Defendants denied Plaintiff’s request only

                                  21   after Plaintiff failed to provide any documentation to support his request. On April 1, 2015,

                                  22   Defendant Fields gave Plaintiff a form on PAHC Management letterhead titled “Certification of

                                  23   Need for Special Reasonable Accommodation or Special Unit.” Glaessner Decl., Ex. I. Plaintiff

                                  24   signed and dated the form, but did not complete the form, did not identify his disability, and did

                                  25   not have a doctor complete the certification. Id. at 1. Defendant Fields also gave Plaintiff a form

                                  26   titled “Request for a Reasonable Accommodation” on PAHC Management letterhead, but Plaintiff

                                  27   did not complete that form. Id. at 3. Plaintiff conceded at his deposition that he never obtained a

                                  28                                                      32
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   doctor’s note or any other documentation of his respiratory infection. West Depo. at 37:5-38:12

                                   2   (“Q: But you never got such a letter? A: Right.”).

                                   3          In sum, Plaintiff identifies no evidence that Defendants’ denial of Plaintiff’s extension

                                   4   request was motivated by Plaintiff’s HUD complaint. Without that causal link between

                                   5   Defendants’ denial and Plaintiff’s protected activity, Plaintiff’s FHA and FEHA retaliation claims

                                   6   fail as a matter of law. Walker, 272 F.3d at 1128. Accordingly, the Court grants Defendants’

                                   7   motion for summary judgment on Plaintiff’s FHA and FEHA retaliation claims.

                                   8          3. Claims for Violation of §§ 1981–1983

                                   9          Plaintiff alleges that various Defendants violated 42 U.S.C. §§ 1981–83. TAC ¶¶ 76–80

                                  10   (§§ 1981–82), ¶ 114 (§ 1983). Plaintiff’s claims under §§ 1981–83 all fail as a matter of law.

                                  11          First, Plaintiff’s claims under § 1981 and § 1982 are time-barred by the statute of

                                  12   limitations. The most recent episode Plaintiff discusses under his § 1981 and § 1982 claims in the
Northern District of California
 United States District Court




                                  13   TAC occurred on December 2, 2014, two years and one month before Plaintiff filed his original

                                  14   complaint. During HUD’s investigation into Plaintiff’s housing discrimination complaint,

                                  15   Defendant Alma Place offered Plaintiff another opportunity for Plaintiff to move to Unit 314,

                                  16   “provided that [Plaintiff] accept by close of business on 12/2/14.” Mascarenhas Decl., Ex. A at 11

                                  17   (HUD resolution of Plaintiff’s complaint). According to HUD, “at around 5:25 p.m. on 12/2/14

                                  18   the complainant [Plaintiff] emailed a conditional acceptance premised on multiple prerequisites.”

                                  19   Id. Accordingly, Defendant Alma Place’s offer expired “when [Plaintiff] did not accept within a

                                  20   timely manner, and the unit was offered to another applicant on 12/3/14.” Id.

                                  21          That event occurred on December 2, 2014, more than two years before Plaintiff filed his

                                  22   January 17, 2017 original complaint. The statute of limitations for § 1981 and § 1982 claims is

                                  23   two years. See Wallace, 549 U.S. at 387 (holding that the statute of limitations for such claims is

                                  24   based on the statute of limitations for personal injury actions in the state in which the cause of

                                  25   action arose); Cal. Civ. Proc. Code § 335.1 (the statute of limitations for personal injury actions in

                                  26   California is two years). Thus, Plaintiff’s § 1981 and § 1982 claims are time-barred.

                                  27          As for Plaintiff’s § 1983 claim, Plaintiff’s TAC is not specific about the events giving rise

                                  28                                                     33
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   to the § 1983 claim. Plaintiff alleges that “defendants administering the housing programs for the

                                   2   subsized [sic] units defendants were acting under color of law and deprived plaintiff of his rights

                                   3   in the federal programs.” TAC at ¶ 114. Defendants contend that even if Plaintiff’s § 1983 claim

                                   4   concerns events that are not time-barred, Plaintiff’s § 1983 claim fails as a matter of law because

                                   5   none of the Defendants are government officials. Mot. at 21. The Court agrees.

                                   6          42 U.S.C. § 1983 proscribes only conduct by government actors: “[T]he party charged

                                   7   with the deprivation must be a person who may fairly be said to be a [governmental] actor.”

                                   8   Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 835 (9th Cir. 1999) (alteration in

                                   9   original) (quoting Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982)). Section 1983

                                  10   “excludes from its reach merely private conduct, no matter how discriminatory or wrong.” Am.

                                  11   Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (internal quotation marks omitted).

                                  12          Here, PAHC, PAHC Management, Barker Hotel, and Alma Place are all private non-profit
Northern District of California
 United States District Court




                                  13   corporations or limited partnerships. Mascarenhas Decl. at ¶¶ 2–5. The individual Defendants are

                                  14   all employees of PAHC Management. Id. at ¶ 3. Plaintiff has produced no contrary evidence.

                                  15          In limited circumstances, there may be “state action by a private actor sufficient to

                                  16   establish liability for a constitutional tort.” Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950,

                                  17   955 (9th Cir. 2008) (en banc). Specifically, “state action may be found if, though only if, there is

                                  18   such a close nexus between the State and the challenged action that seemingly private behavior

                                  19   may be fairly treated as that of the State itself.” Brentwood Academy v. Tenn. Secondary Sch.

                                  20   Athletic Ass’n, 531 U.S. 288, 295 (2001) (internal quotation marks omitted). The Ninth Circuit

                                  21   “start[s] with the presumption that private conduct does not constitute governmental action.”

                                  22   Sutton, 192 F.3d at 835.

                                  23          The Ninth Circuit has held that relevant factors to determine whether a close nexus

                                  24   between the state and the action exists when “(1) the organization is mostly comprised of state

                                  25   institutions; (2) state officials dominate decision making of the organization; (3) the organization’s

                                  26   funds are largely generated by the state institutions; and (4) the organization is acting in lieu of a

                                  27   traditional state actor.” Villegas, 541 F.3d at 955 (citing Brentwood, 531 U.S. at 295–99).

                                  28                                                      34
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1          None of those factors are present in this case. As stated above, all of the entity Defendants

                                   2   are private non-profit corporations and are not comprised of any state institutions. Three of the

                                   3   entity Defendants have no employees and there is no evidence that any employees of PAHC

                                   4   Management are state officials that “dominate decision making.” Mascarenhas Decl. at ¶ 3. Nor

                                   5   is there evidence that any entity Defendants are funded by state institutions or are acting in lieu of

                                   6   a traditional state actor. Rather, the entity Defendants are private housing developers and

                                   7   landlords. Id. at ¶¶ 2–5. Plaintiff offers no contrary evidence.

                                   8          Accordingly, the Court grants Defendants’ motion for summary judgment on Plaintiff’s

                                   9   claims under §§ 1981–83.

                                  10          4. Claim for Violation of the ADA

                                  11          Plaintiff alleges that Defendants violated the ADA by denying Plaintiff’s March 30, 2015

                                  12   request to extend his move-out date from April 2015 to July 2015. TAC at ¶ 90. Defendants
Northern District of California
 United States District Court




                                  13   argue that Plaintiff’s ADA claim fails because the ADA does not apply to residential apartments.

                                  14   Mot. at 15. Defendants are correct.

                                  15          Title III of the ADA prohibits disability discrimination in public accommodations: “No

                                  16   individual shall be discriminated against on the basis of disability in the full and equal enjoyment

                                  17   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                  18   accommodation.” 42 U.S.C. § 12182(a).

                                  19          Courts have consistently held that private dwelling units like “apartments and

                                  20   condominiums do not constitute public accommodations within the meaning of the Act.” Indep.

                                  21   Housing Servs. of S.F. v. Fillmore Ctr. Assocs., 840 F. Supp. 1328, 1344 (N.D. Cal. 1993); Green

                                  22   v. Mercy Housing, Inc., 2018 WL 6704185, at *2 (N.D. Cal. Dec. 20, 2018) (“Residential

                                  23   apartment complexes do not generally fall within the scope of the ADA’s definition of public

                                  24   accommodation.”); Wright v. Tenderloin Neighborhood Dev. Corp., 2018 WL 3407989, at *4

                                  25   (N.D. Cal. July 11, 2018) (“The ADA only applies to public accommodations, which include

                                  26   hotels and motels, but not residential apartment complexes.”) (citation omitted).

                                  27          Here, Alma Place is a residential apartment complex. See, e.g., Mascarenhas Decl., Ex. A

                                  28                                                     35
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   (HUD resolution of Plaintiff’s complaint describing Alma Place as “a multifamily property with

                                   2   approximately 107 units”); Glaessner Decl., Ex. J (residential lease agreement between Alma

                                   3   Place and Plaintiff effective July 30, 2011). Thus, Plaintiff’s ADA claim against Defendants fails

                                   4   as a matter of law. Accordingly, the Court grants Defendants’ motion for summary judgment on

                                   5   Plaintiff’s ADA claim.

                                   6          5. Claims for Breach of Contract and Breach of the Implied Covenant of Good Faith
                                   7             and Fair Dealing
                                              Next, Plaintiff claims that Defendants are liable for breach of contract and breach of the
                                   8
                                       covenant of good faith and fair dealing. TAC at ¶¶ 100, 112. Specifically, Plaintiff alleges that he
                                   9
                                       entered a lease with Defendant Alma Place in 2011, and that Defendants Mascarenhas, Harrison,
                                  10
                                       Fields, and Granadosin breached that lease. Id.
                                  11
                                              However, Plaintiff’s TAC appears to have no remaining viable breach of contract claim.
                                  12
Northern District of California
 United States District Court




                                       In the Court’s order on Defendants’ motion to dismiss, the Court dismissed Plaintiff’s breach of
                                  13
                                       contract claims against Defendants Mascarenhas, Harrison, Fields, and Granadosin because
                                  14
                                       Plaintiff did “not allege that he contracted with any of the Individual Defendants.” ECF No. 109
                                  15
                                       at 11. Although the Court granted Plaintiff leave to amend, Plaintiff did not file a fourth amended
                                  16
                                       complaint with breach of contract claims against any Individual Defendants. Moreover, Plaintiff
                                  17
                                       does not allege that Defendant Alma Place breached the lease agreement between Plaintiff and
                                  18
                                       Defendant Alma Place. See TAC ¶ 100 (alleging only that Defendants Mascarendas [sic],
                                  19
                                       Harrison, Fields, Granadosin breached paragraphs 11, 13, 20, 21, 39, and the Alma Place
                                  20
                                       grievance process”).
                                  21
                                              Even if Plaintiff’s TAC is construed to allege that Defendant Alma Place breached the
                                  22
                                       lease agreement or the implied covenant of good faith and fair dealing, Plaintiff’s claim fails. To
                                  23
                                       prove a breach of contract claim, Plaintiff must show: “(1) the existence of the contract, (2)
                                  24
                                       plaintiff’s performance or excuse for nonperformance, (3) defendant’s breach, and (4) the resulting
                                  25
                                       damages to the plaintiff.” Oasis W. Reality, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011).
                                  26
                                       Similarly, because “a breach of the implied covenant is necessarily a breach of contract,” Digerati
                                  27

                                  28                                                     36
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   Holdings, LLC v. Young Money Entm’t, LLC, 194 Cal. App. 4th 873, 885 (2011), Plaintiff must

                                   2   also show the existence of a contract and Plaintiff’s performance of Plaintiff’s contractual

                                   3   obligations to prove a claim for breach of the implied covenant of good faith and fair dealing.

                                   4          As Defendants argue, Plaintiff has failed to show that Plaintiff complied with the lease

                                   5   agreement, let alone to provide evidence of any breach by Defendant Alma Place.

                                   6          First, Plaintiff failed to prove performance or provide an excuse for nonperformance.

                                   7   Specifically, in December 2014 and January 2015, Plaintiff failed to pay rent in violation of his

                                   8   lease agreement. Mascarenhas Decl., Ex. B (Plaintiff’s resident ledger as of January 2015

                                   9   showing that Plaintiff failed to pay rent for December 2014 and January 2015). As a result, on

                                  10   December 8, 2014, Defendant Harrison issued Plaintiff a three-day notice stating that Plaintiff had

                                  11   failed to pay his rent for December 2014. Glaessner Decl., Ex. K (copy of three-day notice). At

                                  12   his deposition, Plaintiff conceded that Plaintiff did not pay rent in December 2014. West Depo.
Northern District of California
 United States District Court




                                  13   218:22-24, 219:22-25. By doing so, Plaintiff breached his lease agreement, which requires

                                  14   payment of rent “on the first day of each month, during the terms of this Lease.” Glaessner Decl.,

                                  15   Ex. J, at ¶ 3 (Plaintiff’s lease agreement). Thus, Plaintiff did not perform his obligations under the

                                  16   lease. Moreover, Plaintiff has provided no evidence that Defendant Alma Place breached any

                                  17   terms of the lease agreement. Thus, Plaintiff cannot prove at least two elements of his claims for

                                  18   breach of contract and breach of the covenant of good faith and fair dealing, and those claims fail

                                  19   as a matter of law. Accordingly, the Court grants Defendants’ motion for summary judgment on

                                  20   Plaintiff’s claims breach of contract and breach of the covenant of good faith and fair dealing.

                                  21          6. Claims for Violation of the Rehabilitation Act and California Government Code §
                                  22             11135
                                              Next, Plaintiff alleges that Defendants violated the Rehabilitation Act and California
                                  23
                                       Government Code § 11135. TAC at ¶ 74. However, as Defendants point out, Defendants cannot
                                  24
                                       be liable under either statute because the statutes apply only to entities receiving government
                                  25
                                       funding, and Defendants receive no such funding.
                                  26
                                              The Rehabilitation Act prohibits disability discrimination “under any program or activity
                                  27

                                  28                                                    37
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   receiving Federal financial assistance or under any program or activity conducted by any

                                   2   Executive agency or by the United States Postal Service.” 29 U.S.C. § 794(a). Only a federal

                                   3   agency or a private entity receiving funds from the federal government can be liable under the

                                   4   Rehabilitation Act. U.S. Dep’t of Transp. v. Paralyzed Veterans of Am., 477 U.S. 597, 605 (1986)

                                   5   (concluding that commercial airline was not liable under the Rehabilitation Act based on federal

                                   6   grants to airport operators because commercial airlines did not “receive” those federal funds).

                                   7          Thus, to establish a violation of the Rehabilitation Act, a plaintiff must show that (1) he is

                                   8   disabled within the meaning of the Rehabilitation Act; (2) he is otherwise qualified for the benefit

                                   9   or services sought; (3) he was denied the benefit or services solely by reason of his disability; and

                                  10   (4) the program providing the benefit or services receives federal financial assistance. Lovell v.

                                  11   Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002).

                                  12          However, Plaintiff has not identified any evidence that any of the entity Defendants
Northern District of California
 United States District Court




                                  13   receives federal financial assistance. Rather, all of the entity Defendants are either private non-

                                  14   profit corporations or limited partnerships. Mascarenhas Decl. at ¶¶ 2–5.

                                  15          California Government Code § 11135 is “identical to the Rehabilitation Act except that the

                                  16   entity must receive State financial assistance rather than Federal financial assistance.” Y.G. v.

                                  17   Riverside Unified Sch. Dist., 774 F. Supp. 2d 1055, 1065 (C.D. Cal. 2011). Specifically, § 11135

                                  18   prohibits discrimination under “any program or activity that is conducted, operated, or

                                  19   administered by the state or by any state agency, is funded directly by the state, or receives any

                                  20   financial assistance from the state.” Cal. Gov’t Code § 11135(a). To prove a claim under §

                                  21   11135, a plaintiff must show that the defendant program or activity receives direct funding or

                                  22   financial assistance from the state. Darensburg v. Metro. Transp. Comm’n, 611 F. Supp. 2d 994,

                                  23   1041 (N.D. Cal. 2009).

                                  24          Here, Defendants argue that although Alma Place receives state tax credits, these tax

                                  25   credits do not qualify as financial assistance or “direct” public funding. Mot. at 20; see also

                                  26   Glaessner Decl., Ex. J, at ¶ 9 (Plaintiff’s lease with Defendant Alma Place stating that Alma Place

                                  27   receives state tax credits). In the analogous Rehabilitation Act context, courts have uniformly

                                  28                                                     38
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   determined that tax credits do not constitute financial assistance. See, e.g., Chaplin v. Consol.

                                   2   Edison Co. of N.Y., Inc., 628 F. Supp. 143, 145–46 (S.D.N.Y. 1985) (holding that defendant’s

                                   3   receipt of tax credits did not subject the defendant to liability under the Rehabilitation Act);

                                   4   Martin v. Delaware Law Sch. of Widener Univ., 625 F. Supp. 1288, 1302 n.13 (D. Del. 1985)

                                   5   (holding that financial assistance “connotes the transfer of government funds by way of

                                   6   subsidiary, not merely exemption from taxation”).

                                   7          Indeed, regulations implementing the Rehabilitation Act—on which California

                                   8   Government Code § 11135 is based—define federal financial assistance to mean “any grant, loan,

                                   9   contract” under which the government provides funds, services, or interests in or proceeds from

                                  10   real property. 45 C.F.R. § 84.3(h). The regulations do not identify tax credits or deductions under

                                  11   the definition of financial assistance. Similarly, in other contexts, California courts have

                                  12   determined that tax credits do not constitute the payment of public funds. See State Bldg. &
Northern District of California
 United States District Court




                                  13   Constr. Trades Council of Cal. v. Duncan, 162 Cal. App. 4th 289, 312 (2008) (noting the

                                  14   “impressive body of authority . . . that excludes tax credits from the category of goods and services

                                  15   that amount to public assets or are treated as the equivalent of money”).

                                  16          Therefore, the weight of authority indicates that tax credits do not constitute financial

                                  17   assistance under California Government Code § 11135, and that Defendant Alma Place’s receipt

                                  18   of state tax credits cannot subject Alma Place to liability under § 11135.

                                  19          Accordingly, the Court grants Defendants’ motion for summary judgment on Plaintiff’s

                                  20   claims under the Rehabilitation Act and California Government Code § 11135.

                                  21          7. Claims for Criminal Violations of Mail and Theft Statutes

                                  22          Plaintiff alleges that Defendants violated 18 U.S.C. §§ 1701-1703 and § 1708, which are

                                  23   criminal statutes related to theft of the United States mail. TAC at ¶¶ 76-80. Plaintiff also alleges

                                  24   that Defendants violated California Penal Code § 530.5, which makes it a crime to “willfully

                                  25   obtain[] personally identifying information . . . and use[] that information for any unlawful

                                  26   purpose.” Cal. Penal Code § 530.5(a).

                                  27          Defendants argue that Plaintiff’s claims must fail because there is no private right of action

                                  28                                                     39
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   for criminal violations of the federal mail codes or of California Penal Code § 530.5. Mot. at 21.

                                   2   Defendants are correct.

                                   3          None of the federal criminal statutes Plaintiff cites in his TAC expressly provide a private

                                   4   right of action. The United States Supreme Court has held that “a bare criminal statute, with

                                   5   absolutely no indication that civil enforcement of any kind was available to anyone,” does not give

                                   6   rise to an implied civil right of action. Cort v. Ash, 422 U.S. 66, 79–80 (1975). Plaintiff identifies

                                   7   no such indication in any of the criminal statutes Plaintiff cites. Further, courts have uniformly

                                   8   held that the federal mail theft statutes do not provide a private civil cause of action. See

                                   9   Contemporary Mission, Inc. v. U.S. Postal Serv., 648 F.2d 97, 103 n.7 (2d Cir. 1981) (18 U.S.C.

                                  10   §§ 1701–03 do not provide a private civil right of action); Woods v. McGuire, 954 F.2d 388, 391

                                  11   (6th Cir. 1992) (“[F]ederal courts uniformly have held that there is no private right of action under

                                  12   [18 U.S.C. § 1703].”); Diaz v. City of San Fernando, 2015 WL 13237402 (C.D. Cal. Jun. 18,
Northern District of California
 United States District Court




                                  13   2015) (concluding that there is no private right of action for violation of 18 U.S.C. § 1708).

                                  14          Plaintiff has also identified no private right of action under California Penal Code § 530.5.

                                  15   Although California courts have concluded that a plaintiff may bring a civil conversion claim

                                  16   premised on the theft of personal identifying information under § 530.5, see CTC Real Estate

                                  17   Servs. v. Lepe, 140 Cal. App. 4th 856, 860 (2006), no court has concluded that a plaintiff may

                                  18   himself prosecute a criminal case against a defendant for violation of § 530.5. Plaintiff’s TAC

                                  19   does not include a claim for conversion. See generally TAC.

                                  20          Regardless of whether Plaintiff can maintain a private action against Defendants, Plaintiff

                                  21   has not identified any evidence that any of the Defendants stole Plaintiff’s mail. The only record

                                  22   evidence related to the mail is Plaintiff’s testimony that he had complained about the mail at Alma

                                  23   Place: “And when we were arguing about and having conflicts and disagreements about a variety

                                  24   of things living there at Alma Place, with the mail being one of them.” West Depo. at 76:19-22.

                                  25   Thus, even if Plaintiff had a private right of action, Plaintiff has not offered proof that any

                                  26   Defendant violated either the federal mail statutes or California Penal Code § 530.5.

                                  27          Accordingly, the Court grants Defendants’ motion for summary judgment on Plaintiff’s

                                  28                                                     40
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   claims for violation of 18 U.S.C. §§ 1701–03, 1708, and California Penal Code § 530.5.

                                   2          8. Claim for Violation of California’s UCL

                                   3          Next, Plaintiff alleges that Defendants violated California’s UCL. The UCL includes three

                                   4   prongs for business practices that are (1) unlawful, (2) unfair, or (3) fraudulent. Lozano v. AT &T

                                   5   Wireless Servs., Inc., 504 F.3d 718, 731 (9th Cir. 2007).

                                   6          Plaintiff alleges an unlawful prong claim based on an alleged violation of the Palo Alto

                                   7   Municipal Code: “Plaintiff alleges that in defendants doing the acts described above defendants

                                   8   violate Palo Alto Municipal law that Chapter 9.73 against arbitrary discrimination.” TAC at ¶

                                   9   105. Plaintiff also alleges an unfair prong claim predicated on the same unspecified acts:

                                  10   “Plaintiff alleges that the acts and conduct of defendants described above constitute unfair and

                                  11   deceptive business practice [sic] and are unlawful activities.” TAC at ¶ 108. Defendants argue

                                  12   that Plaintiff cannot prove his UCL claims against any Defendants because Plaintiff has failed to
Northern District of California
 United States District Court




                                  13   adduce any evidence that Defendants violated the Palo Alto Municipal Code. Mot. at 23.

                                  14          The unlawful prong of the UCL prohibits “anything that can properly be called a business

                                  15   practice and that at the same time is forbidden by law.” Cel-Tech Commc’ns, Inc. v. L.A. Cellular

                                  16   Tel. Co., 20 Cal. 4th 163, 180 (1999) (quotation marks and citations omitted). Thus, to prove an

                                  17   unlawful prong UCL claim, Plaintiff must show that Defendants violated another law—in this

                                  18   instance, Palo Alto Municipal Code Chapter 9.73. In re Adobe Sys., Inc. Privacy Litig., 66 F.

                                  19   Supp. 3d 1197, 1225 (N.D. Cal. 2014).

                                  20          The municipal code states that Palo Alto’s city policy is “to protect and safeguard the right

                                  21   and opportunity of every person to free from arbitrary discrimination.” Palo Alto Municipal Code

                                  22   § 9.73.010. Chapter 9.73 states that the following city activities are subject to the prohibition

                                  23   against arbitrary discrimination: “(1) Employment by the city of Palo Alto; (2) Persons performing

                                  24   services, providing goods, or constructing public works on behalf of the city of Palo Alto; (3)

                                  25   Persons receiving funding, grants or subsidies from the city of Palo Alto; and (4) City recreational,

                                  26   educational or other programs and activities of any kind.” Id. at § 9.73.030.

                                  27          Here, Plaintiff has not shown that any Defendants received city funding such that

                                  28                                                     41
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   Defendants are subject to Chapter 9.73. Although Plaintiff’s TAC alleges that Defendant PAHC

                                   2   was “created by the City of Palo Alto,” TAC at ¶ 5, the record evidence shows that Defendant

                                   3   PAHC “is a private entity and a California non-profit public benefit corporation.” Mascarenhas

                                   4   Decl. at ¶ 5. Thus, Plaintiff’s unlawful prong UCL claim premised on a violation of Chapter 9.73

                                   5   must fail. Nor, as discussed above, has Plaintiff succeeded on any of his other claims of race or

                                   6   disability discrimination.

                                   7          As for Plaintiff’s unfair prong claim, the unfair prong of the UCL prohibits a business

                                   8   practice that “violates established public policy or if it immoral, unethical, oppressive or

                                   9   unscrupulous and causes injury to consumers which outweighs its benefits.” McKell v. Wash

                                  10   Mut., Inc., 142 Cal. App. 4th 1457, 1473 (2006). “[C]ourts in this district have held that where the

                                  11   unfair business practices alleged under the unfair prong of the UCL overlap entirely with the

                                  12   business practices addressed in the fraudulent and unlawful prongs of the UCL, the unfair prong of
Northern District of California
 United States District Court




                                  13   the UCL cannot survive if the claims under the other two prongs of the UCL do not survive.”

                                  14   Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1104–05 (N.D. Cal. 2017); see also In re

                                  15   Actimmune Mktg. Litig., 2009 WL 3740648, at *14 (N.D. Cal. Nov. 6, 2009), aff’d, 464 F. App’x

                                  16   651 (9th Cir. 2011) (dismissing unfair prong UCL cause of action where “plaintiffs’ unfair prong

                                  17   claims overlap entirely with their claims of fraud”).

                                  18          Here, the factual predicate for Plaintiff’s unfair prong claim “overlap[s] entirely” with the

                                  19   factual predicate for Plaintiff’s unlawful prong claim. In both, Plaintiff complains of “acts and

                                  20   conduct of defendant described above,” and Plaintiff’s unfair prong claim alleges that Defendants’

                                  21   actions are “unlawful activities.” TAC at ¶¶ 105, 108. Because Plaintiff’s unlawful prong claim

                                  22   cannot survive, Plaintiff’s unfair prong also must fail. Hadley, 243 F. Supp. 3d at 1105.

                                  23          Accordingly, the Court grants Defendants’ motion for summary judgment on Plaintiff’s

                                  24   UCL claims.

                                  25          9. Intentional Infliction of Emotional Distress (“IIED”) and Negligent Infliction of
                                  26             Emotional Distress Claims
                                              Next, Plaintiff alleges that Defendants are liable for IIED. TAC at ¶¶ 102–03. To prove
                                  27

                                  28                                                     42
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   an IIED claim, Plaintiff must show “(1) extreme and outrageous conduct by the defendant with the

                                   2   intention of causing, or reckless disregard of the probability of causing, emotional distress; (2) the

                                   3   plaintiff’s suffering severe or extreme emotional distress; and (3) actual and proximate causation

                                   4   of the emotional distress by the defendant’s outrageous conduct.” Christensen v. Superior Court,

                                   5   54 Cal. 3d 868, 903 (1991). To be outrageous conduct, the conduct “must be so extreme as to

                                   6   exceed all bounds of that usually tolerated in a civilized community.” Id.

                                   7          Defendants contend that Plaintiff cannot prove any elements of his IIED claim, and that

                                   8   “Defendants’ conduct here does not come close to extreme or outrageous.” Mot. at 22. The Court

                                   9   agrees with Defendants.

                                  10          The only event alleged in Plaintiff’s TAC that occurred within the two-year statute of

                                  11   limitations period is Defendant’s denial of Plaintiff’s request to extend his move-out date from

                                  12   April 10, 2015 to July 10, 2015. Defendants denied Plaintiff’s March 29, 2015 request to extend
Northern District of California
 United States District Court




                                  13   his move-out date from April 10, 2015 to July 10, 2015 only after Plaintiff failed to provide any

                                  14   documentation of his alleged disability or his respiratory infection. See Glaessner Decl., Ex. I

                                  15   (PAHC disability certification form that Plaintiff received but failed to complete).

                                  16          As set forth above, Plaintiff has failed to produce any evidence to establish a genuine

                                  17   dispute of material fact as to whether Defendants discriminated against Plaintiff on the basis of

                                  18   race or disability. See Tuggles v. City of Antioch, 2009 WL 1066169, at *29 (N.D. Cal. Oct. 2,

                                  19   2009) (holding that where there are triable issues on a discrimination claim, a plaintiff also has

                                  20   raised a triable issue on an IIED claim); Inland Mediation Bd. v. City of Pomona, 158 F. Supp. 2d

                                  21   1120, 1157 (C.D. Cal. 2001) (a plaintiff may survive a motion for summary judgment on an IIED

                                  22   claim only where “reasonable minds may differ” about whether a defendant’s conduct

                                  23   “transcended the bounds of behavior usually tolerated in a civilized society”).

                                  24          Here, no reasonable mind could believe that Defendants’ denial of Plaintiff’s move-out

                                  25   request transcended the bounds of reasonableness, where (1) Defendants and Plaintiff reached an

                                  26   agreement for Plaintiff to move out by April 10, 2015, Mascarenhas Decl. at ¶ 11; (2) Plaintiff

                                  27   sent Defendants’ attorney a letter on March 29, 2015—12 days before the April 10, 2015 move-

                                  28                                                     43
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   out date—to request a three-month extension to July 10, 2015, Glaessner Decl., Ex. G; and (3)

                                   2   Plaintiff failed to provide any documentation supporting his request. West Depo. at 37:5-38:12.

                                   3   Thus, Plaintiff’s IIED claim must fail.

                                   4          Although Plaintiff also brings a claim for negligent infliction of emotional distress, TAC at

                                   5   ¶¶ 102–03, “[n]egligent infliction of emotional distress is not an independent tort.” Catsouras v.

                                   6   Dep’t of Cal. Highway Patrol, 181 Cal. App. 4th 856, 876 (2010) (internal quotation marks and

                                   7   citation omitted).

                                   8          Accordingly, the Court grants Defendants’ motion for summary judgment on Plaintiff’s

                                   9   claims for IIED and negligent infliction of emotional distress.

                                  10          10. Negligent Failure to Prevent Discrimination or Retaliation

                                  11          Next, Plaintiff alleges that Defendant Gonzalez is liable for “negligence [sic] failure to

                                  12   prevent retaliation, train and supervise.” TAC at ¶ 106. Plaintiff brings this claim only against
Northern District of California
 United States District Court




                                  13   Defendant Gonzalez. See id. (alleging that Defendant Gonzalez “failed to fulfill her contractual

                                  14   obligation and her responsibility”). However, the Court previously dismissed Plaintiff’s failure to

                                  15   train claim against Defendant Gonzalez, and Plaintiff failed to reallege the claim. See ECF No.

                                  16   109 at 11.

                                  17          To the extent that Plaintiff alleges that other Defendants are liable for failure to prevent

                                  18   discrimination, Plaintiff has not made the predicate showing of a genuine dispute of material fact

                                  19   as to whether any Defendant discriminated against Plaintiff. See Trujillo v. N. Cty. Transit Dist.,

                                  20   63 Cal. App. 4th 280, 288–89 (holding that a plaintiff cannot recover for failure to prevent

                                  21   discrimination or harassment without a finding that discrimination or harassment actually

                                  22   occurred).

                                  23          Accordingly, the Court grants Defendants’ motion for summary judgment on Plaintiff’s

                                  24   negligent failure to prevent discrimination or retaliation claim.

                                  25          11. Bane Act

                                  26          Lastly, Plaintiff alleges that Defendants violated the Bane Act, Cal. Civ. Code § 52.1.

                                  27   TAC at ¶ 113. Plaintiff alleges “that in the acts describe [sic] above defendants sort [sic] to

                                  28                                                     44
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                   1   intimidate, harass, and coerce,” and that Defendants “subject Plaintiff to acts of assault and

                                   2   battery.” Id.

                                   3          The Bane Act prohibits the “interfere[nce] by threat, intimidation, or coercion, or attempts

                                   4   to interfere by threat, intimidation, or coercion, with the exercise or enjoyment by an individual of

                                   5   rights secured by the Constitution or laws of the United States, or of the rights secured by the

                                   6   Constitution or laws of this state.” Cal. Civ. Code § 52.1(b). To prove a Bane Act claim, a

                                   7   plaintiff must show (1) a violation of a “state or federal constitutional or legal right”; and (2) that

                                   8   the violation was achieved through “threats, intimidation, or coercion.” Allen v. City of

                                   9   Sacramento, 234 Cal. App. 4th 41, 67 (2015).

                                  10          As Defendants point out, Plaintiff has not identified evidence in the record of any threats,

                                  11   nor even alleged any specific threats in the TAC. Mot. at 24. Plaintiff’s TAC includes no specific

                                  12   threats or acts of intimidation or coercion. Nor in connection with the instant motion for summary
Northern District of California
 United States District Court




                                  13   judgment has Plaintiff identified any evidence of threats or coercion, and Plaintiff has thus not

                                  14   raised a genuine dispute of material fact on his Bane Act claim. Accordingly, the Court grants

                                  15   Defendants’ motion for summary judgment on Plaintiff’s Bane Act claim.

                                  16   IV.    CONCLUSION
                                  17          For the foregoing reasons, the Court GRANTS Defendants’ motion for summary

                                  18   judgment.

                                  19   IT IS SO ORDERED.

                                  20   Dated: June 20, 2019

                                  21                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      45
                                       Case No. 17-CV-00238-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
